EXHIBIT 10.2

 

THIRD AMENDED AND RESTATED 
REVOLVING CREDIT AGREEMENT

Dated as of May 16, 2000

by and among

WASTE CONNECTIONS, INC.
AND ITS SUBSIDIARIES
(the "Borrowers")

THE LENDING INSTITUTIONS PARTY HERETO
(the "Banks")

and

FLEET NATIONAL BANK, as Administrative Agent 

BANKERS TRUST COMPANY, 
as Syndication Agent

and

WELLS FARGO BANK, N.A., LASALLE BANK NATIONAL ASSOCIATION, 
UNION BANK OF CALIFORNIA, N.A. 
each as Managing Agent

CHASE BANK OF TEXAS, COMERICA BANK - CALIFORNIA 
each as Co-Agent

With

FLEETBOSTON ROBERTSON STEPHENS INC., as Lead Arranger
DEUTSCHE BANK SECURITIES, INC., as Co-Lead Arranger

--------------------------------------------------------------------------------

TABLE OF CONTENTS

§1. DEFINITIONS AND RULES OF INTERPRETATION. 1              §1.1. Definitions.

1  

           §1.2. Rules of Interpretation. 16 §2. THE REVOLVING CREDIT FACILITY.
17            §2.1. Commitment to Lend. 17            §2.2. Reduction and
Increase of Total Commitment. 17            §2.2.2. Increase of Total
Commitment. 18            §2.3. The Revolving Credit Notes. 18            §2.4.
Interest on Loans. 18            §2.5. Election of Eurodollar Rate; Notice of
Election; Interest Periods;              Minimum Amounts. 18            §2.6.
Requests for Revolving Credit Loans. 19            §2.7. Funds for Revolving
Credit Loans. 20            §2.8. Maturity of the Loans. 21            §2.9.
Mandatory Repayments of the Loans. 21            §2.10. Optional Prepayments or
Repayments of Loans. 21            §2.11. Swing Line Loans; Settlements. 21 §3.
LETTERS OF CREDIT. 23            §3.1. Letter of Credit Commitments. 23
           §3.2. Reimbursement Obligation of the Borrowers. 24            §3.3.
Letter of Credit Payments. 25            §3.4. Obligations Absolute. 25
           §3.5. Reliance by Administrative Agent. 26 §4. FEES, PAYMENTS, AND
COMPUTATIONS; JOINT AND SEVERAL   LIABILITY. 26            §4.1. Fees. 26
           §4.2. Payments. 27            §4.3. Computations. 28            §4.4.
Capital Adequacy. 28            §4.5. Certificate. 28            §4.6. Interest
on Overdue Amounts. 28            §4.7. Interest Limitation. 29            §4.8.
Eurodollar Indemnity. 29            §4.9. Illegality; Inability to Determine
Eurodollar Rate. 29            §4.10. Additional Costs, Etc. 30
           §4.11. Replacement of Banks. 30            §4.12. Concerning Joint
and Several Liability of the Borrowers. 31 §5. REPRESENTATIONS AND WARRANTIES.
32            §5.1. Corporate Authority. 33            §5.2. Governmental
Approvals. 33            §5.3. Title to Properties; Leases. 33            §5.4.
Financial Statements; Solvency. 33            §5.5. No Material Changes, Etc. 34
           §5.6. Permits, Franchises, Patents, Copyrights, Etc. 34
           §5.7. Litigation. 34            §5.8. No Materially Adverse
Contracts, Etc. 34            §5.9. Compliance With Other Instruments, Laws,
Etc. 34            §5.10. Tax Status. 35

--------------------------------------------------------------------------------

-ii-

           §5.11. No Event of Default. 35            §5.12. Holding Company and
Investment Company Acts. 35            §5.13. Absence of Financing Statements,
Etc. 35            §5.14. Employee Benefit Plans. 35            §5.15. Use of
Proceeds. 36                      §5.15.1. General. 36
                     §5.15.2. Regulations U and X. 36
                     §5.15.3. Ineligible Securities. 36            §5.16.
Environmental Compliance. 37            §5.17. Perfection of Security Interests.
38            §5.18. Transactions with Affiliates. 38            §5.19.
Subsidiaries. 38            §5.20. True Copies of Charter and Other Documents.
38            §5.21. Disclosure. 39            §5.22. Capitalization. 39 §6.
AFFIRMATIVE COVENANTS OF THE BORROWERS. 39            §6.1. Punctual Payment. 39
           §6.2. Maintenance of Offices. 39            §6.3. Records and
Accounts. 39            §6.4. Financial Statements, Certificates and
Information. 40            §6.5. Corporate Existence and Conduct of Business. 41
           §6.6. Maintenance of Properties. 41            §6.7. Insurance. 41
           §6.8. Taxes. 42            §6.9. Inspection of Properties, Books, and
Contracts. 42            §6.10. Compliance with Laws, Contracts, Licenses and
Permits;              Maintenance of Material Licenses and Permits. 42
           §6.11. Environmental Indemnification. 42            §6.12. Further
Assurances. 43            §6.13. Notice of Potential Claims or Litigation. 43
           §6.14. Notice of Certain Events Concerning Insurance and
Environmental              Claims. 43            §6.15. Response Actions. 44
           §6.16. Notice of Default. 44            §6.17. New Subsidiaries. 44
           §6.18. Employee Benefit Plans. 44            §6.19. Notice of Loss of
Material Contracts. 44 §7. CERTAIN NEGATIVE COVENANTS OF THE BORROWERS. 45
           §7.1. Restrictions on Indebtedness. 45            §7.2. Restrictions
on Liens. 45            §7.3. Restrictions on Investments. 47            §7.4.
Merger, Consolidation and Disposition of Assets. 47                      §7.4.1.
Mergers and Acquisitions. 47                      §7.4.2. Disposition of Assets.
49            §7.5. Sale and Leaseback. 49            §7.6. Restricted
Distributions and Redemptions. 49            §7.7. Employee Benefit Plans. 50
           §7.8. Negative Pledges. 50            §7.9. Business Activities. 50

ii

--------------------------------------------------------------------------------

-iii-

           §7.10. Transactions with Affiliates. 50            §7.11.
Subordinated Debt. 51 §8. FINANCIAL COVENANTS. 51            §8.1. Leverage
Ratio. 51            §8.2. Funded Debt to Capitalization Ratio. 51
           §8.3. Interest Coverage Ratio. 51            §8.4. Profitable
Operations. 51            §8.5. Capital Expenditures. 52 §9. CLOSING CONDITIONS.
52            §9.1. Corporate Action. 52            §9.2. Loan Documents, Etc.
52            §9.3. Certificate of Secretary; Good Standing Certificates. 52
           §9.4. Validity of Liens. 52            §9.5. Perfection Certificates
and UCC Search Results. 52            §9.6. Certificates of Insurance. 53
           §9.7. Legal Opinions. 53            §9.8. Environmental Permit
Certificate. 53            §9.9. Payment of Fees. 53            §9.10. Closing
Certificate. 53 §10. CONDITIONS OF ALL LOANS. 53            §10.1.
Representations True; No Event of Default. 53            §10.2. Performance; No
Event of Default. 54            §10.3. No Legal Impediment. 54            §10.4.
Governmental Regulation. 54            §10.5. Proceedings and Documents. 54 §11.
COLLATERAL SECURITY. 54 §12. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF  
COMMITMENT. 55            §12.1. Events of Default and Acceleration. 55
           §12.2. Termination of Commitments. 57            §12.3. Remedies. 57
§13. SETOFF. 58 §14. THE ADMINISTRATIVE AGENT. 58            §14.1. Appointment
of Administrative Agent, Powers and Immunities. 58            §14.2. Actions By
Administrative Agent. 59            §14.3. INDEMNIFICATION. 59            §14.4.
Reimbursement. 60            §14.5. Documents. 60                       §14.5.1.
Closing Documentation. 60                       §14.5.2. Other Documents. 60
           §14.6. Non-Reliance on Administrative Agent and Other Banks. 61
           §14.7. Resignation or Removal of Administrative Agent. 61
           §14.8. Consents, Amendments, Waivers, Etc. 62            §14.9.
Delinquent Banks. 62            §14.10. Syndication Agent. 63 §15. EXPENSES AND
INDEMNIFICATION. 63            §15.1. Expenses. 63            §15.2.
Indemnification. 63            §15.3. Survival. 64

iii

--------------------------------------------------------------------------------

-iv-

§16. SURVIVAL OF COVENANTS, ETC. 64 §17. ASSIGNMENT AND PARTICIPATION. 64 §18.
PARTIES IN INTEREST. 65 §19. NOTICES, ETC. 66 §20. TREATMENT OF CERTAIN
CONFIDENTIAL INFORMATION. 66            §20.1. Sharing of Information with
Section 20 Subsidiary. 66            §20.2. Confidentiality. 66
           §20.3. Prior Notification. 67            §20.4. Other. 67 §21.
MISCELLANEOUS. 67 §22. ENTIRE AGREEMENT, ETC. 67 §23. WAIVER OF JURY TRIAL. 68
§24. GOVERNING LAW. 68 §25. SEVERABILITY. 68

 

  Schedules & Exhibits     Exhibit A Form of Revolving Credit Note Exhibit B
Form of Loan and Letter of Credit Request Exhibit C Form of Swing Line Note
Exhibit D Form of Compliance Certificate Exhibit E Form of Environmental
Compliance Certificate Exhibit F Form of Assignment and Acceptance        
Schedule 1 Banks; Addresses; Commitment Percentages Schedule 2 Subsidiaries
Schedule 3.1 Letters of Credit Schedule 5.7 Litigation Schedule 5.9 Material
Contracts Schedule 5.16 Environmental Matters Schedule 5.18 Transactions with
Affiliates Schedule 7.2 Existing Liens Schedule 7.3 Existing Investments

iv

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

     This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of
May 16, 2000 (the "Credit Agreement"), by and among (a) WASTE CONNECTIONS, INC.,
a Delaware corporation (the "Parent"), the subsidiaries of the Parent identified
on Schedule 2 hereto (the "Subsidiaries," and collectively with the Parent, the
"Borrowers"), (b) FLEET NATIONAL BANK (f/k/a BankBoston, N.A.) a national
banking association having a place of business at 100 Federal Street, Boston,
Massachusetts 02110 (acting in its individual capacity, "Fleet") and the other
banks and lending institutions which are identified on Schedule 1 attached
hereto (collectively, the "Banks"), (c) FLEET NATIONAL BANK, as administrative
agent for the Banks (the "Administrative Agent"), (d) WELLS FARGO BANK, N.A.,
LASALLE BANK NATIONAL ASSOCIATION and UNION BANK OF CALIFORNIA, N.A., each as a
managing agent for the Banks (each a "Managing Agent" and collectively, the
"Managing Agents"), (e) CHASE BANK OF TEXAS and COMERICA BANK — CALIFORNIA, each
as a co-agent for the Banks (each a "Co-Agent" and collectively, the
"Co-Agents"), and (f) BANKERS TRUST COMPANY, as syndication agent for the Banks
(the "Syndication Agent").

W I T N E S S E T H:

     WHEREAS, the Borrowers and the Administrative Agent are party to that
certain Second Amended and Restated Revolving Credit Agreement dated as of March
30, 1999, (as amended and in effect as of the date hereof, the "Prior Credit
Agreement"); and 

    WHEREAS, the Borrowers have requested, among other things, additional
financing and the Banks are willing to provide such financing on the terms and
conditions set forth herein; 

    NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein below, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that on the Closing Date, the Prior Credit Agreement shall be amended and
restated in its entirety by this Credit Agreement, the terms of which are as
follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

     §1.1. Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Credit Agreement referred to
below: 

    Accountants. An independent accounting firm of national standing reasonably
acceptable to the Banks and the Administrative Agent.

    Affected Bank. See §4.11.

    Administrative Agent. See Preamble.

    Affiliates. Any Person that would be considered to be an affiliate of any
Borrower under Rule 144(a) of the Rules and Regulations of the Securities and

1

--------------------------------------------------------------------------------

Exchange Commission, as in effect on the date hereof, if the Borrower were
issuing securities.

     Applicable Base Rate Margin. The applicable margin with respect to Base
Rate Loans as set forth in the Pricing Table.

     Applicable Commitment Rate. The applicable rate with respect to the
Commitment Fee as set forth in the Pricing Table.

     Applicable Eurodollar Margin. The applicable margin with respect to
Eurodollar Loans as set forth in the Pricing Table.

     Applicable Laws. See §6.10.

     Applicable L/C Margin. The applicable margin with respect to the Letter of
Credit Fee as set forth in the Pricing Table.

     Assignment and Acceptance. See §17. 

     Balance Sheet Date. December 31, 1999. 

     Banks. See Preamble.

     Base Rate. The higher of (a) the variable annual rate of interest so
designated from time to time by Fleet as its "prime rate," such rate being a
reference rate and not necessarily representing the lowest or best rate being
charged to any customer or (b) one-half of one percent (1/2%) above the
overnight federal funds effective rate, as published by the Board of Governors
of the Federal Reserve System, as in effect from time to time. Changes in the
Base Rate resulting from any changes in Fleet's "prime rate" shall take place
immediately without notice or demand of any kind on the effective day of such
change.

     Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate. 

     Borrowers. See Preamble.

     Boston Office. The Administrative Agent's office located at 100 Federal
Street, Boston, Massachusetts 02110, or such other location as the
Administrative Agent may designate from time to time.

     Business Day. Any day on which banking institutions in Boston,
Massachusetts or New York, New York are open for the transaction of banking
business.

     Capital Assets. Fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and goodwill); provided that Capital Assets shall not
include (a) any item customarily charged directly to expense or depreciated over
a useful life of twelve (12) months or less in accordance with generally
accepted accounting principles, or (b) any item obtained through an acquisition
permitted by §7.4 hereof.

     Capital Expenditures. Amounts paid or indebtedness incurred by the
Borrowers and their Subsidiaries in connection with (i) the purchase or lease of
Capital Assets that

2

--------------------------------------------------------------------------------

would be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP or (ii) the lease of any assets by the Borrowers
or any Subsidiary as lessee under any Synthetic Lease to the extent that such
assets would have been Capital Assets had the Synthetic Lease been treated for
accounting purposes as a Capitalized Lease.

     Capitalized Leases. Leases under which any Borrower is the lessee or
obligor, the discounted future rental payment obligations under which are
required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP.

     CERCLA. See definition of Release.

     Certified. With respect to the financial statements of any Person, such
statements as audited by a firm of independent auditors, whose report expresses
the opinion, without qualification, that such financial statements present
fairly the financial position of such Person.

     CFO. See §6.4(b).

     Closing Date. The date on which the conditions precedent set forth in §9
are satisfied.

     Co-Agent(s). See preamble.

     Code. The Internal Revenue Code of 1986, as amended and in effect from time
to time.

     Collateral. All of the property, rights and interests of the Borrowers that
are or are intended to be subject to the security interests created by the
Security Documents.

     Columbia Bond. The $13,000,000 Solid Waste Transfer Station Revenue Bonds,
Columbia Resource Company Project, Series 1991, issued by the Industrial Revenue
Bond Public Corporation of Clark County, Washington.

     Columbia Bond Documents. The documentation executed in connection with the
Columbia Bond.

     Columbia Issuing Bank. U.S. Bank National Association, a national banking
association and a Bank hereunder.

     Columbia Letter of Credit. The direct pay letter of credit issued by the
Columbia Issuing Bank to support the Columbia Bond in the original stated amount
of $13,598,805.32, as such face amount is reduced pursuant to the terms of such
letter of credit from time to time.

     Columbia Security Documents. The security agreements and mortgages securing
the Columbia Letter of Credit and Columbia Bond.

     Commitment. With respect to each Bank, the amount determined by multiplying
such Bank's Commitment Percentage by the Total Commitment specified in §2.1
hereof, as the same may be reduced from time to time.

3

--------------------------------------------------------------------------------

     Commitment Fee. See §4.1.

     Commitment Percentage. With respect to each Bank, the percentage initially
set forth beside its name on Schedule 1 (subject to adjustment in accordance
with §§2.2.2 and 17).

     Compliance Certificate. See §6.4(c).

     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrowers and their
Subsidiaries consolidated in accordance with GAAP.

     Consolidated Earnings Before Interest and Taxes or EBIT. For any period,
the Consolidated Net Income (or Deficit) of the Borrowers determined in
accordance with GAAP, plus (a) interest expense, (b) income taxes, (c) non-cash
stock compensation charges of up to $260,000 in the aggregate taken during the
four (4) fiscal quarters ending March 31, 2000 and no more than $110,000 in the
aggregate thereafter, to the extent that each was deducted in determining
Consolidated Net Income (or Deficit), all as determined in accordance with GAAP,
(d) non-cash special charges for interest expense attributable to loan fees paid
to Fleet and the Lenders in connection with the refinancing of the then existing
credit facilities of up to $180,000 in the aggregate taken during the fiscal
quarter ended March 31, 1999, (e) non-cash special charges relating to the
"Allied Swap" in an aggregate amount not to exceed $833,000 and taken during the
fiscal quarter ending June 30, 2000, (f) pooling charges taken in connection
with any acquisition permitted under §7.4.1 hereof to the extent such pooling
charges were deducted in determining Consolidated Net Income (or deficit), and
(g) EBIT (plus nonrecurring company expenses that are (i) discontinued or
adjusted upon acquisition by any of the Borrowers, such as owner compensation
and adjustments to depreciation to conform to the Parent's accounting treatment,
and (ii) approved by the Administrative Agent) for the prior twelve (12) months
of any company acquired (either through an acquisition of such company's stock
or through an acquisition of all or substantially all of such company's assets)
during the period reported in a Compliance Certificate and other appropriate
documentation (including, without limitation, historical financial results and
balance sheets of the acquired companies), in form and substance satisfactory to
the Administrative Agent, delivered to the Administrative Agent and the Banks
pursuant to §§6.4 or 7.4.1(a) shall be included in the calculation of EBIT if
(x) the financial statements of such acquired Subsidiaries have been audited, or
(y) the Administrative Agent consents to such inclusion after being furnished
with other acceptable financial statements and (z) the Compliance Certificate
delivered to the Administrative Agent and the Banks for the period in which such
acquisition was made shall report such acquisition.

     Consolidated Earnings Before Interest, Taxes, Depreciation, and
Amortization or EBITDA. For any period (without duplication), EBIT plus the
depreciation expense and amortization expense, to the extent that each was
deducted in determining Consolidated Net Income (or Deficit), determined in
accordance with GAAP, plus the depreciation expense and amortization expense
(without duplication) of any company whose EBIT was included as an adjustment as
set forth in the definition of EBIT.

4

--------------------------------------------------------------------------------

     Consolidated Net Income (or Deficit). The consolidated net income (or
deficit) of the Borrowers after deduction of all expenses, taxes, and other
proper charges (including, without limitation, pooling charges taken in
connection with acquisitions permitted under §7.4.1), determined in accordance
with GAAP.

     Consolidated Net Worth. The excess of Consolidated Total Assets over
Consolidated Total Liabilities, less, to the extent otherwise includable in the
computation of Consolidated Net Worth, any subscriptions receivable.

     Consolidated Total Assets. All assets of the Borrowers and their
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
(i) without duplication, all assets leased by the Borrowers or any Subsidiary as
lessee under any Synthetic Lease to the extent that such assets would have been
consolidated balance sheet assets had the Synthetic Lease been treated for
accounting purposes as a Capitalized Lease, plus (ii) without duplication, all
sold receivables referred to in clause (vii) of the definition of the term
"Indebtedness" to the extent that such receivables would have been consolidated
balance sheet assets had they not been sold.

     Consolidated Total Interest Expense. For any period, the aggregate amount
of interest required to be paid or accrued by the Borrowers and their
Subsidiaries during such period on all Indebtedness of the Borrowers and their
Subsidiaries outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any
Capitalized Lease or any Synthetic Lease and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money, but excluding non-cash charges for
amortized financing expenses (such as closing fees and similar fees and
expenses) arising in connection with the Credit Agreement or the Prior Credit
Agreement.

     Consolidated Total Liabilities. All liabilities of the Borrowers determined
on a consolidated basis in accordance with GAAP and classified as such on the
consolidated balance sheet of the Borrowers.

     Converted Wasco Bond. The Wasco Bond converted from a variable rate to a
fixed rate.

     Credit Agreement. See Preamble. 

     Default. See §12.

     Delinquent Bank. See §14.9.

     Disposal (or Disposed). See definition of Release.

     Distribution. The declaration or payment of any dividend or distribution on
or in respect of any shares of any class of capital stock, any partnership
interests or any membership interests of any Person (other than dividends or
other distributions payable solely in shares of common stock, partnership
interests or membership units of such Person, as the case may be); the purchase,
redemption, or other retirement of any shares of any class of capital stock,
partnership interests or membership units of such Person, directly or indirectly
through a Subsidiary or otherwise; the return of equity capital by

5

--------------------------------------------------------------------------------

any Person to its shareholders, partners or members as such; or any other
distribution on or in respect of any shares of any class of capital stock,
partnership interest or membership unit of such Person.

     Dollars or $. Dollars in lawful currency of the United States of America.

     Drawdown Date. The date on which any Revolving Credit Loan or Swing Line
Loan is made or is to be made, and the date on which any Revolving Credit Loan
is converted or continued in accordance with §2.5.

     Eligible Assignee. Any of (a) a commercial bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
total assets in excess of $1,000,000,000; (b) a savings and loan association or
savings bank organized under the laws of the United States, or any State thereof
or the District of Columbia, and having a net worth of at least $100,000,000,
calculated in accordance with generally accepted accounting principles; (c) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development (the "OECD"), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (d) the central bank of any country which is a member of
the OECD; (e) any Bank and any affiliate of any Bank and any fund that invests
in loans and is managed by such Bank or by the same investment advisor of such
Bank or by an affiliate of such investment advisor (and treating all such funds
so managed as a single Eligible Assignee); and (f) any other bank, insurance
company, commercial finance company or other financial institution approved by
the Administrative Agent.

     Eligible Foreign Bank. (a) Any commercial bank organized under the laws of
any other country which is a member of the Organization for Economic Cooperation
and Development (the "OECD"), or a political subdivision of any such
country,provided that such bank is acting through a branch or agency located in
the country in which it is organized or another country which is also a member
of the OECD; or (b) the central bank of any country which is a member of the
OECD.

     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by the Borrowers or any ERISA
Affiliate, other than a Guaranteed Pension Plan or a Multi-employer Plan.

     Environmental Laws. See §5.16(a). 

     EPA. See §5.16(b).

     Equipment Financing. Indebtedness of the Borrowers with respect to
equipment leases or equipment chattel mortgages, including any such Indebtedness
assumed in connection with an acquisition permitted under §7.4.

     ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect from time to time.

     ERISA Affiliate. Any Person which is treated as a single employer with the
Borrowers under §414 of the Code.

6

--------------------------------------------------------------------------------

     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder.

     Eurodollar Business Day. Any Business Day on which dealings in foreign
currency and exchange are carried on among banks in London, England.

     Eurodollar Interest Determination Date. For any Interest Period, the date
two Eurodollar Business Days prior to the first day of such Interest Period.

     Eurodollar Loans. Revolving Credit Loans bearing interest calculated by
reference to the Eurodollar Rate.

     Eurodollar Offered Rate. The rate per annum at which deposits of dollars
are offered to the Administrative Agent by prime banks in whatever Eurodollar
interbank market may be selected by the Administrative Agent, in its sole
discretion, acting in good faith, at or about 11:00 a.m. local time in such
interbank market, on the Eurodollar Interest Determination Date, for a period
equal to the requested Interest Period in an amount substantially equal to the
principal amount requested to be loaned at or converted to a rate based on the
Eurodollar Rate.

     Eurodollar Rate. The rate per annum, rounded upwards to the nearest 1/16 of
1%, determined by the Administrative Agent with respect to an Interest Period in
accordance with the following formula:

Eurodollar Rate =

Eurodollar Offered Rate

 

1 - Reserve Rate

     Event of Default. See §12.

     Excluded Assets. The containers, vehicles, equipment and inventory in which
the Banks are precluded from taking a security interest pursuant to any
Scheduled Contract during the term of such Scheduled Contract.

     Excluded Contracts. The Single Family Recyclables Collection Contract
between City of Vancouver and Browning Ferris Industries of Washington, Inc.,
dated as of December 2, 1996, as amended and in effect from time to time.

     Financial Letter of Credit. A Letter of Credit where the event which
triggers payment is financial, such as the failure to pay money, and not
performance-related, such as failure to ship a product or provide a service, as
set forth in greater detail in the letter dated March 30, 1995 from the Board of
Governors of the Federal Reserve System or in any applicable directive or letter
ruling of the Board of Governors of the Federal Reserve System issued subsequent
thereto.

     Fleet. See Preamble.

     Funded Debt. Consolidated Indebtedness of the Borrowers for borrowed money,
the net present value (using the Base Rate as the discount rate) of every
obligation of such Person issued or assumed as the deferred purchase price of
property, including the Wichita Adjustment, or services (including securities
repurchase agreements but

7

--------------------------------------------------------------------------------

excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business which are not overdue or which are being contested in good
faith), and guarantees of such Indebtedness, recorded on the Consolidated
balance sheet of the Borrowers, including reimbursement obligations of the
Borrowers with respect to letters of credit and the amount of any Indebtedness
of such Persons for Capitalized Leases which corresponds to principal. 

     generally accepted accounting principles or GAAP. When used in general,
generally accepted accounting principles means (a) principles that are
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, in effect for the fiscal year
ended on the Balance Sheet Date, as shall be concurred in by independent
certified public accountants of recognized standing whose report expresses an
unqualified opinion (other than a qualification regarding changes in generally
accepted accounting principles) as to financial statements in which such
principles have been applied; and (b) when used with reference to the Borrowers,
such principles shall include (to the extent consistent with such principles)
the accounting practices reflected in the consolidated financial statements for
the year ended on the Balance Sheet Date.

     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrowers or any
ERISA Affiliate, the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

     Hazardous Substances. See §5.16(b).

     Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication: 

>             (i) every obligation of such Person for money borrowed, 
> 
>             (ii) every obligation of such Person evidenced by bonds,
> debentures, notes or other similar instruments, including obligations incurred
> in connection with the acquisition of property, assets or businesses, 
> 
>             (iii) every reimbursement obligation of such Person with respect
> to letters of credit, bankers' acceptances or similar facilities issued for
> the account of such Person, 
> 
>             (iv) the net present value (using the Base Rate as the discount
> rate) of every obligation of such Person issued or assumed as the deferred
> purchase price of property or services (including securities repurchase
> agreements but excluding (A) trade accounts payable or accrued liabilities
> arising in the ordinary course of business which are not overdue or which are
> being contested in good faith and (B) contingent purchase price obligations
> solely to the extent that the contingency upon which such obligation is
> conditioned has not yet occurred), 
> 
>             (v) every obligation of such Person under any Capitalized Lease, 
> 
>             (vi) every obligation of such Person under any Synthetic Lease,

8

--------------------------------------------------------------------------------

>            (vii) all sales by such Person of (A) accounts or general
> intangibles for money due or to become due, (B) chattel paper, instruments or
> documents creating or evidencing a right to payment of money or (C) other
> receivables (collectively, "receivables"), whether pursuant to a purchase
> facility or otherwise, other than in connection with the disposition of the
> business operations of such Person relating thereto or a disposition of
> defaulted receivables for collection and not as a financing arrangement, and
> together with any obligation of such Person to pay any discount, interest,
> fees, indemnities, penalties, recourse, expenses or other amounts in
> connection therewith, provided, however, that sales referred to in clauses (B)
> and (C) shall not constitute Indebtedness to the extent that such sales are
> non-recourse to such Person; 
> 
>            (viii) every obligation of such Person (an "equity related purchase
> obligation") to purchase, redeem, retire or otherwise acquire for value any
> shares of capital stock of any class issued by such Person, any warrants,
> options or other rights to acquire any such shares, or any rights measured by
> the value of such shares, warrants, options or other rights, 
> 
>             (ix) every obligation of such Person under any forward contract,
> futures contract, swap, option or other financing agreement or arrangement
> (including, without limitation, caps, floors, collars and similar agreements),
> the value of which is dependent upon interest rates, currency exchange rates,
> commodities or other indices, 
> 
>             (x) every obligation in respect of Indebtedness of any other
> entity (including any partnership in which such Person is a general partner)
> to the extent that such Person is liable therefor as a result of such Person's
> ownership interest in or other relationship with such entity, except to the
> extent that the terms of such Indebtedness provide that such Person is not
> liable therefor and such terms are enforceable under applicable law, 
> 
>             (xi) every obligation, contingent or otherwise, of such Person
> guaranteeing, or having the economic effect of guarantying or otherwise acting
> as surety for, any obligation of a type described in any of clauses (i)
> through (x) (the "primary obligation") of another Person (the "primary
> obligor"), in any manner, whether directly or indirectly, and including,
> without limitation, any obligation of such Person (A) to purchase or pay (or
> advance or supply funds for the purchase of) any security for the payment of
> such primary obligation, (B) to purchase property, securities or services for
> the purpose of assuring the payment of such primary obligation, or (C) to
> maintain working capital, equity capital or other financial statement
> condition or liquidity of the primary obligor so as to enable the primary
> obligor to pay such primary obligation.

     The "amount" or "principal amount" of any Indebtedness at any time of
determination represented by (v) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with generally accepted
accounting principles, (w) any Capitalized Lease shall be the principal
component of the aggregate of the rentals obligation under such Capitalized
Lease payable over the term thereof that is not subject to termination by the
lessee, (x) any sale of receivables shall be the amount of unrecovered capital
or principal investment of the purchaser (other than the Borrowers)

9

--------------------------------------------------------------------------------

thereof, excluding amounts representative of yield or interest earned on such
investment, (y) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount and (z) any equity related purchase
obligation shall be the maximum fixed redemption or purchase price thereof
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price.

     Ineligible Securities. Securities which may not be underwritten or dealt in
by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1993 (12 U.S.C. §24, Seventh), as amended.

     Interest Period. With respect to each Eurodollar Loan:

         (a)     initially, the period commencing on the date of the making of a
Eurodollar Loan or the conversion from a Base Rate Loan into a Eurodollar Loan
and ending one (1), two (2), three (3), or six (6) months thereafter, as
selected by the Borrowers in a Loan and Letter of Credit Request; and 

         (b)     thereafter, each subsequent Interest Period shall begin on the
last day of the preceding Interest Period and shall end one (1), two (2), three
(3), or six (6) months thereafter, as selected by the Borrowers in a Loan and
Letter of Credit Request; 

        provided, however, that whenever the first day of any Interest Period
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

     Lead Arranger. FleetBoston Robertson Stephens Inc.

     Letter of Credit Applications. Letter of Credit Applications in such form
as may be agreed upon by the Borrowers and the Administrative Agent from time to
time which are entered into pursuant to §3 hereof, as such Letter of Credit
Applications are amended, varied or supplemented from time to time.

     Letter of Credit Fee. See §4.1(b).

     Letter of Credit Participation. See §3.1(b).

     Letters of Credit. Standby Letters of Credit, the Madera Letter of Credit,
the Columbia Letter of Credit, the Wasco Letter of Credit, issued or to be
issued by the Administrative Agent or, with respect to the Columbia Letter of
Credit, the Columbia Issuing Bank, under §3 hereof for the account of the
Borrowers.

     Leverage Ratio. See §8.1.

     Loan and Letter of Credit Request. See §2.6.

     Loan Documents. This Credit Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, and the Security Documents, each as amended
and in effect from time to time.

    Loans. Collectively, the Revolving Credit Loans and Swing Line Loans.

10

--------------------------------------------------------------------------------

     Madera. Madera Disposal Systems, Inc., a California corporation and a
wholly-owned Subsidiary of the Parent.

     Madera Bond. The $1,800,000 Variable Rate Demand Solid Waste Disposal
Revenue Bonds, Madera Disposal Systems, Inc. Project, Series 1998A, issued by
the California Pollution Control Financing Authority.

     Madera Bond Documents. The documentation executed in connection with the
Madera Bond.

     Madera Letter of Credit. The direct pay letter of credit to support the
Madera Bond.

     Majority Banks. As of any date, the Banks holding fifty-one percent (51%)
of the outstanding principal amount of the Revolving Credit Loans on such date;
and if no such principal is outstanding, the Banks whose aggregate Commitments
constitute fifty-one percent (51%) of the Total Commitment.

     Managing Agent(s). See preamble. 

     Material Acquisition. See §7.4.1.

     Material Contract. Any contract, franchise agreement or G Permit from which
the Borrowers derived more than five percent (5%) of their consolidated revenues
for the fiscal year most recently ending. 

     Maturity Date. May 16, 2005.

     Maximum Drawing Amount. The maximum aggregate amount from time to time that
the beneficiaries may draw under outstanding Letters of Credit.

     Maximum Rate. With respect to each Bank, the maximum lawful nonusurious
rate of interest (if any) which under Applicable Law such Bank may charge the
Borrowers on the Loans and other Obligations from time to time.

     Membership Interest Pledge Agreement. The Amended and Restated Membership
Interest Pledge Agreement, to be dated as of the Closing Date, as amended from
time to time, by and between the Parent and the Administrative Agent, pursuant
to which the Parent pledges all of its membership interests in Republic Services
of Oregon I, LLC to the Administrative Agent for the benefit of the Banks.

     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrowers or any ERISA Affiliate.

     Notes. Collectively, the Revolving Credit Notes and Swing Line Notes.

     Obligations. All indebtedness, obligations and liabilities of the Borrowers
to any of the Banks or the Administrative Agent, individually or collectively,
existing on the date of this Credit Agreement or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under

11

--------------------------------------------------------------------------------

this Credit Agreement or any of the other Loan Documents, or under any Swap
Contract between the Borrowers and any Bank (or affiliate thereof), or in
respect of any of the Loans made or Reimbursement Obligations incurred or the
Letters of Credit, the Notes or any other instrument at any time evidencing any
thereof.

     Parent Stock Pledge Agreement. The Third Amended and Restated Stock Pledge
Agreement, to be dated as of the Closing Date, as amended and in effect from
time to time, between the Parent and the Administrative Agent, pursuant to which
100% of the capital stock of the Subsidiaries is pledged to the Administrative
Agent for the benefit of the Banks.

     Partnership Pledge Agreements. Collectively, (a) the Partnership Pledge
Agreement, to be dated as of the Closing Date, as amended and in effect from
time to time, by and between Madera Disposal Systems, Inc., as limited partner,
and the Administrative Agent, pursuant to which Madera Disposal Systems, Inc.
pledges its partnership interests in El Paso Disposal, L.P. to the Agent for the
benefit of the Banks, (b) the Partnership Pledge Agreement, to be dated as of
the Closing Date, as amended and in effect from time to time, by and between
Waste Connections of Texas, Inc., as general partner and a limited partner, and
the Administrative Agent, pursuant to which Waste Connections of Texas, Inc.
pledges its partnership interests in El Paso Disposal, L.P. to the Agent for the
benefit of the Banks, (c) the Amended and Restated Partnership Pledge Agreement,
to be dated as of the Closing Date, as amended and in effect from time to time,
by and between RH Financial Corporation, as limited partner, and the
Administrative Agent, pursuant to which RH Financial Corporation pledges its
partnership interests in Columbia Resource Co., L.P. and Finley-Buttes Limited
Partnership to the Agent for the benefit of the Banks, and (d) the Amended and
Restated Partnership Pledge Agreement, to be dated as of the Closing Date, as
amended and in effect from time to time, by and between Management Environmental
National, Inc., as general partner, and the Administrative Agent, pursuant to
which Management Environmental National, Inc. pledges its partnership interests
in Columbia Resource Co., L.P. and Finley-Buttes Limited Partnership to the
Agent for the benefit of the Banks.

     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.

     Performance Letter of Credit. A Letter of Credit which is not a Financial
Letter of Credit.

     Permitted Liens. See §7.2.

     Person. Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government or any
governmental agency or political subdivision thereof.

12

--------------------------------------------------------------------------------

      Pricing Table:

Level Leverage 
Ratio Applicable Eurodollar
Margin 
(per annum) Applicable 
Base Rate 
Margin
 (per annum) Applicable L/C Margin 
(per annum) Applicable 
Commitment
Rate 
(per annum) I. Less than
2.00:1 1.50% 0.00% 1.50% 0.250% II. Greater than 
or equal to
2.00:1 but
less than
2.50:1 1.75% 0.25% 1.75% 0.375% III. Greater than 
or equal to
2.50:1 but
less than
3.00:1 2.00% 0.50% 2.00% 0.375% IV. Greater than
or equal to
3.00:1 but
less than
3.50:1 2.25% 0.75% 2.25% 0.50% V. Greater than
or equal to
3.50:1 but
less than
3.75:1 2.50% 1.00% 2.50% 0.50% VI. Greater than
or equal to
3.75:1 2.75% 1.25% 2.75% 0.50%

Any change in the applicable margin shall become effective on the first day
after receipt by the Banks of financial statements delivered pursuant to §6.4(a)
or (b) which indicate a change in the Leverage Ratio. If at any time such
financial statements are not delivered within the time periods specified in
§6.4(a) or (b), the applicable margin shall be the highest rate set forth in the
respective column of the Pricing Table, subject to adjustment upon actual
receipt of such financial statements. Notwithstanding the above, the pricing set
forth for Level VI in the table above shall be effective until the Borrowers
deliver to the Administrative Agent a Compliance Certificate for the fiscal
quarter ending June 30, 2000.

     Pro Forma Interest Expense (as used in a Compliance Certificate delivered
in connection with a Material Acquisition). The annual interest obligations at
the current rates of interest on existing Indebtedness of the Borrowers and the
Indebtedness to be assumed or incurred in connection with an acquisition.

     Prior Credit Agreement. See preamble. 

     RCRA. See definition of Release.

     Real Property. All real property heretofore, now, or hereafter owned or
leased by the Borrowers.

     Reimbursement Obligation. The Borrowers' obligation to reimburse the
Administrative Agent and the Banks on account of any drawing under any Letter of
Credit as provided in §3.2.

13

--------------------------------------------------------------------------------

     Release. Shall have the meaning specified in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §§9601
et seq. ("CERCLA") and the term "Disposal" (or "Disposed") shall have the
meaning specified in the Resource Conservation and Recovery Act of 1976, 42
U.S.C. §§6901 et seq. ("RCRA") and regulations promulgated thereunder; provided
that in the event either CERCLA or RCRA is amended so as to broaden the meaning
of any term defined thereby, such broader meaning shall apply as of the
effective date of such amendment and provided further, to the extent that the
laws of a state wherein the property lies establishes a meaning for "Release" or
"Disposal" which is broader than specified in either CERCLA or RCRA, such
broader meaning shall apply.

     Replacement Bank. See §4.11.

     Replacement Notice. See §4.11.

     Reserve Rate. The rate, expressed as a decimal, at which the Banks would be
required to maintain reserves under Regulation D of the Board of Governors of
the Federal Reserve System (or any subsequent or similar regulation relating to
such reserve requirements) against "Eurocurrency Liabilities" (as such term is
defined in Regulation D), or against any other category of liabilities which
might be incurred by the Banks to fund Eurodollar Loans, if such liabilities
were outstanding.

     Revolving Credit Loans. Revolving credit loans made or to be made by the
Banks to the Borrowers pursuant to §2.

     Revolving Credit Notes. The promissory notes of the Borrowers evidencing
the Revolving Credit Loans hereunder, dated as of the date hereof and in
substantially the form of Exhibit A hereto.

     Scheduled Contracts. The certain contracts referenced in Schedule 7.2(i) to
this Credit Agreement, on terms and conditions and as in effect on the date
hereof.

     Section 20 Subsidiary. A subsidiary of the bank holding company controlling
any Bank, which subsidiary has been granted authority by the Federal Reserve
Board to underwrite and deal in certain Ineligible Securities.

     Security Agreement. The Third Amended and Restated Security Agreement among
the Borrowers and the Administrative Agent, to be dated as of the Closing Date,
as amended and in effect from time to time.

     Security Documents. The Security Agreement, Stock Pledge Agreements,
Membership Interest Pledge Agreement, Partnership Pledge Agreements, the
Columbia Security Documents and any other instruments or documents evidencing or
perfecting the Administrative Agent's (or collateral agent's) lien on the assets
of the Borrowers for the benefit of the Banks.

     Seller Debt. Indebtedness of the Borrowers, including assumed obligations,
incurred in connection with acquisitions of any stocks of, partnership or joint
venture interests in, or assets of any Person and owing to the seller(s) of such
stocks, partnership or joint venture interests, or assets (excluding
Indebtedness of acquired companies which

14

--------------------------------------------------------------------------------

is discharged within 30 days of such acquisition); provided that such
acquisitions are otherwise permitted pursuant to §7.4.

     Settlement. The making or receiving of payments, in immediately available
funds, by the Banks to or from the Administrative Agent in accordance with §2.11
hereof to the extent necessary to cause each such Bank s actual share of the
outstanding amount of the Revolving Credit Loans to be equal to such Bank s
Commitment Percentage of the outstanding amount of such Revolving Credit Loans,
in any case when, prior to such action, the actual share is not so equal.

     Settlement Amount. See §2.11(b).

     Settlement Date. See §2.11(b). 

     Settling Bank. See §2.11(b).

     Stock Pledge Agreements. The Parent Stock Pledge, to be dated as of the
Closing Date, and any other stock pledge agreement required to be entered into
by the terms of this Credit Agreement, as amended and in effect from time to
time.

     Subordinated Debt. Unsecured Indebtedness of the Borrowers that is
expressly subordinated and made junior to the payment and performance in full of
the Obligations, and evidenced as such by a written instrument containing
subordination provisions on terms and in form and substance acceptable to the
Administrative Agent and Majority Banks.

     Subsidiary. Any corporation, association, trust, or other business entity
of which any Borrower shall at any time own directly, or indirectly through a
Subsidiary or Subsidiaries, at least a majority of the outstanding capital stock
or other interest entitled to vote generally.

     Swap Contracts. Any agreement (including any master agreement and any
agreement, whether or not in writing, relating to any single transaction) that
is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, currency swap agreement, cross-currency rate swap
agreement, swaption, currency option or other similar agreement (including any
option to enter into any of the foregoing).

     Swing Line Loan(s). See §2.11(a).

     Swing Line Note. See §2.11(b).

     Syndication Agent. See preamble.

     Synthetic Lease. Any lease treated as an operating lease under generally
accepted accounting principles and as a loan or financing for U.S. income tax
purposes.

     Total Commitment. See §2.1.

15

--------------------------------------------------------------------------------

     Wasco Bond. The $13,600,000 variable rate Solid Waste Disposal Revenue
Bonds, Waste Connections, Inc. Project, Series 1999, issued by Wasco County,
Oregon.

     Wasco Bond Documents. The documentation executed in connection with the
Wasco Bond.

     Wasco Collateral. The municipal waste landfill located near the City of The
Dalles, Wasco County, Oregon (including all real estate, personal property,
equipment, revenues, and project funds), to be pledged to a third party lender
on terms satisfactory to the Administrative Agent in connection with the
Converted Wasco Bond and the cancellation of the Wasco Letter of Credit.

     Wasco Funds. The amount of funds in the Construction Fund (as defined in
the Wasco Bond Documents) outstanding from time to time, so long as there is no
Default or Event of Default under the Wasco Bond and so long as the
Administrative Agent holds a security interest in such funds for the benefit of
the Banks.

     Wasco Letter of Credit. The direct pay Letter of Credit issued by the
Administrative Agent to support the Wasco Bond.

     Wichita Adjustment. The amount of the working capital adjustment set forth
in Section 2.2(b) of the Wichita Acquisition Documents.

     Wichita Acquisition. The acquisition of the Wichita, Kansas collection
operations of Allied Waste Industries, Inc. ( Allied ) pursuant to the Wichita
Acquisition Documents. Wichita Acquisition Documents. The Asset Purchase
Agreement, dated as of April 17, 2000, by and among Finney County Landfill,
Inc., the Parent, BFI Waste Systems of North America, Inc. and Allied Waste
Industries, Inc., the Stock Purchase Agreement, dated as of April 17, 2000, by
and among the Parent, BFI Waste Systems of North America, Inc. and Allied Waste
Industries, Inc., and all agreements and documents required to be entered into
or delivered pursuant thereto or in connection with the Wichita Acquisition,
each in form and substance satisfactory to the Administrative Agent.

      §1.2. Rules of Interpretation.

                 (a)      A reference to any document or agreement shall include
such document or agreement as amended, modified or supplemented from time to
time in accordance with its terms and the terms of this Credit Agreement.

                 (b)      The singular includes the plural and the plural
includes the singular.

                 (c)      A reference to any law includes any amendment or
modification to such law.

                 (d)      A reference to any Person includes its permitted
successors and permitted assigns.

16

--------------------------------------------------------------------------------

                 (e)     Accounting terms capitalized but not otherwise defined
herein have the meanings assigned to them by generally accepted accounting
principles applied on a consistent basis by the accounting entity to which they
refer.

                 (f)       The words "include," "includes" and "including" are
not limiting.

                 (g)      All terms not specifically defined herein or by
generally accepted accounting principles, which terms are defined in the Uniform
Commercial Code as in effect in the Commonwealth of Massachusetts, have the
meanings assigned to them therein.

                 (h)     Reference to a particular "§" refers to that section of
this Credit Agreement unless otherwise indicated.

                 (i)     The words "herein," "hereof," "hereunder" and words of
like import shall refer to this Credit Agreement as a whole and not to any
particular section or subdivision of this Credit Agreement.

                 (j)     Unless otherwise expressly indicated, in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including," the words "to" and "until" each mean
"to but excluding," and the word "through" means "to and including."


     §2. THE REVOLVING CREDIT FACILITY.

     §2.1. Commitment to Lend. Subject to the terms and conditions set forth in
this Credit Agreement, each of the Banks severally, but not jointly, agrees to
lend to the Borrowers, and the Borrowers may borrow, repay, and reborrow from
time to time from the Closing Date to the Maturity Date, upon notice by the
Borrowers to the Administrative Agent given in accordance with §2.6, its
Commitment Percentage of the Revolving Credit Loans as are requested by the
Borrowers, provided that the outstanding amount of Revolving Credit Loans, Swing
Line Loans, unpaid Reimbursement Obligations, and the Maximum Drawing Amount
shall not exceed the maximum aggregate amount outstanding as set forth on
Schedule 1 at any time, as such amount may be reduced or increased, as the case
may be, pursuant to §2.2 hereof (the "Total Commitment"). The Revolving Credit
Loans shall be made pro rata in accordance with each Bank's Commitment
Percentage. Each request for a Loan hereunder shall constitute a representation
and warranty by the Borrowers that the conditions set forth in §9 and §10, as
the case may be, have been satisfied on the date of such request.

     §2.2. Reduction and Increase of Total Commitment. 

     §2.2.1. Reduction of Total Commitment.

     (a)     The Borrowers shall have the right at any time and from time to
time upon five (5) Business Days' prior written notice to the Administrative
Agent to reduce by $1,000,000 or integral multiples of $500,000 in excess
thereof, or terminate entirely, the Total Commitment, whereupon the Commitments
of the Banks shall be reduced pro rata in accordance with their respective
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated. The Administrative Agent will notify the 

17

--------------------------------------------------------------------------------

Banks promptly after receiving any notice of the Borrowers delivered pursuant to
this §2.2.1.

     (b)      No reduction or termination of the Commitments once made may be
revoked; the portion of the Commitments reduced or terminated may not be
reinstated; and amounts in respect of such reduced or terminated portion may not
be reborrowed.

     §2.2.2. Increase of Total Commitment. Unless a Default or Event of Default
has occurred and is continuing, the Borrowers may request, subject to the
approval of the Administrative Agent, that the Total Commitment be increased,
provided that the Total Commitment shall not, except with the consent of the
Majority Banks, in any event exceed $425,000,000 hereunder, provided, however,
that (i) any Bank which is a party to this Credit Agreement prior to such
increase shall have the first option, and may elect, to fund its pro rata share
of the increase, thereby increasing its Commitment hereunder, but no Bank shall
have any obligation to do so, (ii) in the event that it becomes necessary to
include a new Bank to provide additional funding under this §2.2.2, such new
Bank must be reasonably acceptable to the Administrative Agent and the
Borrowers, and (iii) the Banks' Commitment Percentages shall be correspondingly
adjusted, as necessary, to reflect any increase in the Total Commitment
andSchedule 1 shall be amended to reflect such adjustments.

     §2.3. The Revolving Credit Notes. The Revolving Credit Loans shall be
evidenced by separate promissory notes of the Borrowers in substantially the
form of Exhibit A hereto (each a "Revolving Credit Note"), dated as of the
Closing Date and completed with appropriate insertions. One Revolving Credit
Note shall be payable to the order of each Bank in a principal amount equal to
such Bank's Commitment or, if less, the outstanding amount of all Revolving
Credit Loans made by such Bank, plus interest accrued thereon, as set forth
below. The Borrowers irrevocably authorize each Bank to make or cause to be
made, in connection with a Drawdown Date of any Revolving Credit Loan or at the
time of receipt of any payment of principal on such Bank's Revolving Credit
Note, an appropriate notation on such Bank's records reflecting the making of
such Loan or the receipt of such payment (as the case may be). The outstanding
amount of the Loans set forth on such Bank's record shall be prima facie
evidence of the principal amount thereof owing and unpaid to such Bank, but the
failure to record, or any error in so recording, any such amount shall not limit
or otherwise affect the obligation of the Borrowers hereunder or under any
Revolving Credit Note to make payments of principal of or interest on any
Revolving Credit Note when due.

     §2.4. Interest on Loans. The outstanding principal amount of the Loans
shall bear interest at the rate per annum equal to (a) the Base Rateplus the
Applicable Base Rate Margin on Base Rate Loans or (b) the Eurodollar Rate plus
the Applicable Eurodollar Margin on Eurodollar Loans. Interest shall be payable
(i) quarterly in arrears on the first Business Day of each calendar quarter,
commencing July 1, 2000, on Base Rate Loans, (ii) on the last day of the
applicable Interest Period, and if such Interest Period is longer than three (3)
months, also on the day which is three (3) months after the commencement of such
Interest Period, on Eurodollar Loans, and (iii) on the Maturity Date for all
Revolving Credit Loans and Swing Line Loans.

     §2.5. Election of Eurodollar Rate; Notice of Election; Interest Periods;
Minimum Amounts.

18

--------------------------------------------------------------------------------

     (a)      At the Borrowers' option, so long as no Default or Event of
Default has occurred and is then continuing, the Borrowers may (i) elect to
convert any Revolving Credit Loan which is a Base Rate Loan or a portion thereof
to a Eurodollar Loan, (ii) at the time of any Loan and Letter of Credit Request,
specify that a requested Revolving Credit Loan shall be a Eurodollar Loan, or
(iii) upon expiration of the applicable Interest Period, elect to maintain an
existing Eurodollar Loan as such, provided that the Borrowers give notice to the
Administrative Agent pursuant to §2.5(b) hereof. Upon determining any Eurodollar
Rate, the Administrative Agent shall forthwith provide notice thereof to the
Borrowers and the Banks, and each such notice to the Borrowers and the Banks
shall be considered prima facie correct and binding, absent manifest error.

     (b)      Three (3) Eurodollar Business Days prior to the making of any
Eurodollar Loan or the conversion of any Base Rate Loan to a Eurodollar Loan,
or, in the case of an outstanding Eurodollar Loan, the expiration date of the
applicable Interest Period, the Borrowers shall give telephonic notice
(confirmed by telecopy on the same Eurodollar Business Day) to the
Administrative Agent not later than 11:00 a.m. (Boston time) of their election
pursuant to §2.5(a). Each such notice delivered to the Administrative Agent
shall specify the aggregate principal amount of the Loans to be borrowed or
maintained as or converted to Eurodollar Loans and the requested duration of the
Interest Period that will be applicable to such Eurodollar Loan, and shall be
irrevocable and binding upon the Borrowers. If the Borrowers shall fail to give
the Administrative Agent notice of their election hereunder together with all of
the other information required by this §2.5(b) with respect to any Revolving
Credit Loan, such Loan shall be deemed a Base Rate Loan. In the event that the
Borrowers fail to provide any such notice with respect to the continuation of
any Eurodollar Loan as such, then such Eurodollar Loan shall be automatically
converted to a Base Rate Loan at the end of the then expiring Interest Period
relating thereto.

     (c)      Notwithstanding anything herein to the contrary, the Borrowers may
not specify an Interest Period that would extend beyond the Maturity Date.

     (d)      All Revolving Credit Loans shall be in a minimum amount of
$1,000,000 or integral multiples of $500,000 in excess thereof. In no event
shall the Borrowers have more than six (6) different maturities of Eurodollar
Loans outstanding at any time.

     §2.6. Requests for Revolving Credit Loans. The Borrowers shall give to the
Administrative Agent written notice in the form of Exhibit B hereto (or
telephonic notice confirmed by telecopy on the same Business Day in the form of
Exhibit B hereto) of each Revolving Credit Loan requested hereunder (a "Loan and
Letter of Credit Request") not later than (a) 11:00 a.m. Boston time one (1)
Business Day prior to the proposed Drawdown Date of any Base Rate Loan, or (b)
11:00 a.m. Boston time three (3) Eurodollar Business Days prior to the proposed
Drawdown Date of any Eurodollar Loan. Each such notice shall be given by the
Borrowers and shall specify the principal amount of the Revolving Credit Loan
requested and shall include a current Loan and Letter of Credit Request
reflecting the aggregate amount of Revolving Credit Loans and Swing Line Loans
outstanding and the Maximum Drawing Amount. Each Loan and Letter of Credit
Request shall be irrevocable and binding on the Borrowers and shall obligate the
Borrowers to accept the Revolving Credit Loan requested from the Banks on 

19

--------------------------------------------------------------------------------

the proposed Drawdown Date. Each of the representations and warranties made by
or on behalf of the Borrowers to the Banks or the Administrative Agent in this
Credit

Agreement or any other Loan Document shall be true and correct in all material
respects when made and shall, for all purposes of this Credit Agreement, be
deemed to be repeated on and as of the date of the submission of any Loan and
Letter of Credit Request and on and as of the Drawdown Date of such Loan, or the
date of issuance of such Letter of Credit (except to the extent of changes
resulting from transactions contemplated or permitted by this Credit Agreement
and the other Loan Documents and changes occurring in the ordinary course of
business that singly or in the aggregate are not materially adverse, or to the
extent that such representations and warranties expressly relate solely to an
earlier date). The Administrative Agent shall promptly notify each Bank of each
Loan and Letter of Credit Request received by the Administrative Agent.

     §2.7. Funds for Revolving Credit Loans.

     (a)      Not later than 1:00 p.m. (Boston time) on the proposed Drawdown
Date of any Revolving Credit Loan, each of the Banks will make available to the
Administrative Agent, at the Administrative Agent's Head Office, in immediately
available funds, the amount of such Bank's Commitment Percentage of the amount
of the requested Revolving Credit Loans. Upon receipt from each Bank of such
amount, and upon receipt of the documents required by §§9 and 10 and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Administrative Agent will make available to the Borrowers in
immediately available funds the aggregate amount of such Revolving Credit Loans
made available to the Administrative Agent by the Banks. The failure or refusal
of any Bank to make available to the Administrative Agent at the aforesaid time
and place on any Drawdown Date the amount of its Commitment Percentage of the
requested Revolving Credit Loans shall not relieve any other Bank from its
several obligation hereunder to make available to the Administrative Agent the
amount of such other Bank's Commitment Percentage of any requested Revolving
Credit Loans.

     (b)      The Administrative Agent may, unless notified to the contrary by
any Bank prior to a Drawdown Date, assume that such Bank has made available to
the Administrative Agent on such Drawdown Date the amount of such Bank's
Commitment Percentage of the Revolving Credit Loans to be made on such Drawdown
Date, and the Administrative Agent may (but shall not be required to), in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. If any Bank makes available to the Administrative Agent such amount on a
date after such Drawdown Date, such Bank shall pay to the Administrative Agent
on demand an amount equal to the product of (i) the average computed for the
period referred to in clause (iii) below, of the weighted average interest rate
paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (ii) the
amount of such Bank's Commitment Percentage of such Revolving Credit Loans,
times (iii) a fraction, the numerator of which is the number of days that elapse
from and including such Drawdown Date to the date on which the amount of such
Bank's Commitment Percentage of such Revolving Credit Loans shall become
immediately available to the Administrative Agent, and the denominator of which
is 365. A statement of the Administrative Agent submitted to such Bank with
respect to any amounts owing under this paragraph shall be prima facie evidence,
absent manifest error, of the amount due and owing to the Administrative Agent
by such Bank. If the amount of such Bank's Commitment Percentage of such
Revolving Credit Loans is not made available to the 

20

--------------------------------------------------------------------------------

Administrative Agent by such Bank within three (3) Business Days following such
Drawdown Date, the Administrative Agent shall be entitled to recover such amount
from the Borrowers on demand, with interest thereon at the rate per annum
applicable to the Revolving Credit Loans made on such Drawdown Date.

     §2.8. Maturity of the Loans. The Loans shall be due and payable on the
Maturity Date. The Borrowers jointly and severally promise to pay on the
Maturity Date all Loans outstanding on such date, together with any and all
accrued and unpaid interest thereon.

     §2.9. Mandatory Repayments of the Loans. If at any time the outstanding
amount of the Revolving Credit Loans plus Swing Line Loans plus the Maximum
Drawing Amount plus unpaid Reimbursement Obligations exceeds the Total
Commitment, whether by reduction of the Total Commitment or otherwise, then the
Borrowers shall immediately pay the amount of such excess to the Administrative
Agent for application to the Revolving Credit Loans, or if no Revolving Credit
Loans shall be outstanding, to the Swing Line Loans, or if no Swing Line Loans
shall be outstanding, to be held by the Administrative Agent as collateral
security for the Reimbursement Obligations, provided, however, that if the
amount of cash collateral held by the Administrative Agent pursuant to this §2.9
exceeds the amount of the Obligations, the Administrative Agent shall return
such excess to the Borrowers.

     §2.10. Optional Prepayments or Repayments of Loans. The Borrowers shall
have the right, at their election, to repay or prepay the outstanding amount of
the Loans, as a whole or in part, at any time without penalty or premium (other
than the obligation to reimburse the Banks and the Administrative Agent pursuant
to §4.8 hereof). The Borrowers shall give written notice to the Administrative
Agent (or telephonic notice confirmed in writing) no later than (a) 1:00 p.m.
(Boston time) on the Business Day of the proposed prepayment or repayment of any
Base Rate Loan or (b) 1:00 p.m. (Boston time) three (3) Eurodollar Business Days
prior to the proposed prepayment or repayment of any Eurodollar Loan, in each
case specifying the proposed date of prepayment or repayment of Loans and the
principal amount to be paid. Each such partial repayment of the Loans shall be
$500,000 or integral multiples of $500,000 in excess thereof, and shall be
accompanied by the payment of accrued interest on the principal prepaid to the
date of repayment and shall be applied, in the absence of instruction by the
Borrowers, first to the principal of Base Rate Loans and then to the principal
of Eurodollar Loans. Each partial prepayment shall be allocated among the Banks,
in proportion, as nearly as practicable, to the respective unpaid principal
amount of each Bank's Revolving Credit Loans, with adjustments to the extent
practicable to equalize any prior repayments not exactly in proportion.

     §2.11. Swing Line Loans; Settlements.

     (a)      So long as Fleet has not received written notice from the
Borrowers of an Event of Default and otherwise made in accordance with the
provisions of this Credit Agreement, solely for ease of administration of the
Revolving Credit Loans, Fleet may, upon receipt of a Loan and Letter of Credit
Request no later than 2:00 p.m. (Boston time) on the proposed date of funding,
but shall not be required to, fund Base Rate Loans ("Swing Line Loans") for
periods not to exceed seven (7) days in any one case, bearing interest as set
forth for Base Rate Loans in §2.4. The Swing Line Loans shall be 

21

--------------------------------------------------------------------------------

evidenced by a promissory note of the Borrowers in substantially the form of
Exhibit C hereto (the Swing Line Note ) dated as of the Closing Date, and shall
each be in a minimum amount of $500,000 or integral multiples of $100,000 in
excess thereof, provided that the outstanding amount of Swing Line Loans
advanced by Fleet hereunder shall not exceed $15,000,000 at any time. Each Bank
shall remain severally, but not jointly, and unconditionally liable to fund its
pro rata share (based upon each Bank's Commitment Percentage) of such Swing Line
Loans on each Settlement Date and, in the event Fleet chooses not to fund all
Base Rate Loans requested on any date, to fund its Commitment Percentage of the
Base Rate Loans requested, subject to satisfaction of the provisions hereof
relating to the making of Base Rate Loans. Prior to each Settlement, all
payments or repayments of the principal of, and interest on, Swing Line Loans
shall be credited to the account of Fleet.

     (b)      The Banks shall effect Settlements on (i) the Business Day
immediately following any day which the Administrative Agent gives written
notice to the Banks to effect a Settlement, (ii) the Business Day immediately
following the Administrative Agent's becoming aware of the existence of any
Default or Event of Default, (iii) the Maturity Date, (iv) any date on which the
Borrowers wish to convert a Swing Line Loan into a Base Rate Loan, and (v) in
any event, the seventh day on which any Swing Line Loan remains outstanding
(each such date, a "Settlement Date"). One (1) Business Day prior to each such
Settlement Date, the Administrative Agent shall give telephonic notice to the
Banks of (A) the respective outstanding amount of Revolving Credit Loans made by
each Bank as at the close of business on the prior day, (B) the amount that any
Bank, as applicable (a "Settling Bank"), shall pay to effect a Settlement (a
"Settlement Amount"). A statement of the Administrative Agent submitted to the
Banks with respect to any amounts owing hereunder shall be prima facie evidence
of the amount due and owing. Each Settling Bank shall, not later than 1:00 p.m.
(Boston time) on each Settlement Date, effect a wire transfer of immediately
available funds to the Administrative Agent at the Administrative Agent's Head
Office in the amount of such Bank's Settlement Amount. All funds advanced by any
Bank as a Settling Bank pursuant to this §2.11 shall for all purposes be treated
as a Base Rate Loan to the Borrowers.

     (c)      The Administrative Agent may (unless notified to the contrary by
any Settling Bank by 12:00 noon (Boston time) one (1) Business Day prior to the
Settlement Date) assume that each Settling Bank has made available (or will make
available by the time specified in §2.8(b)) to the Administrative Agent its
Settlement Amount, and the Administrative Agent may (but shall not be required
to), in reliance upon such assumption, effect Settlements. If the Settlement
Amount of such Settling Bank is made available to the Administrative Agent on a
date after such Settlement Date, such Settling Bank shall pay the Administrative
Agent on demand an amount equal to the product of (i) the average, computed for
the period referred to in clause (iii) below, of the weighted average annual
interest rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period times (ii) such
Settlement Amount times (iii) a fraction, the numerator of which is the number
of days that elapse from and including such Settlement Date to but not including
the date on which such Settlement Amount shall become immediately available to
the Administrative Agent, and the denominator of which is 365. Upon payment of
such amount such Settling Bank shall be deemed to have delivered its Settlement
Amount on the Settlement Date and shall become entitled to interest payable by
the Domestic Borrowers with 

22

--------------------------------------------------------------------------------

respect to such Settling Bank's Settlement Amount as if such share were
delivered on the Settlement Date. If such Settlement Amount is not in fact made
available to the Administrative Agent by such Settling Bank within five (5)
Business Days of such Settlement Date, the Administrative Agent shall be
entitled to recover such amount from the Borrowers, with interest thereon at the
Base Rate.

     (d)      After any Settlement Date, any payment by the Borrowers of Swing
Line Loans hereunder shall be allocated pro rata among the Banks, in accordance
with such Bank's Commitment Percentage.

     (e)      If, prior to the making of a Revolving Credit Loan pursuant to
paragraph (b) of this §2.11, a Default or Event of Default has occurred and is
continuing, each Bank will, on the date such Revolving Credit Loan was to have
been made, purchase an undivided participating interest in the outstanding Swing
Line Loans in an amount equal to its Commitment Percentage of such Swing Line
Loans. Each Bank will immediately transfer to the Administrative Agent, in
immediately available funds, the amount of its participation and upon receipt
thereof the Administrative Agent will deliver to such Bank a Swing Line
participation certificate dated the date of receipt of such funds and in such
amount.

     (f)      Whenever, at any time after the Administrative Agent has received
from any Bank such Bank's participating interest in the Swing Line Loans
pursuant to clause (e) above, the Administrative Agent receives any payment on
account thereof, the Administrative Agent will distribute to such Bank its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Bank's
participating interest was outstanding and funded) in like funds as received;
provided, however, that in the event that such payment received by the
Administrative Agent is required to be returned, such Bank will return to the
Administrative Agent any portion thereof previously distributed by the
Administrative Agent to it in like funds as such payment is required to be
returned by the Administrative Agent.

     (h)      Each Bank's obligation to purchase participating interests
pursuant to clause (e) above shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Bank may have
against the Administrative Agent, the Borrowers or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
the Borrowers or any other Person; (iv) any breach of this Credit Agreement by
the Borrowers or any other Bank or Administrative Agent; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

     §3. LETTERS OF CREDIT. 

     §3.1. Letter of Credit Commitments.

     (a)     Subject to the terms and conditions hereof and the execution and
receipt of a Loan and Letter of Credit Request reflecting the Maximum Drawing
Amount of all Letters of Credit (including the requested Letter of Credit) and a
Letter of Credit 

23

--------------------------------------------------------------------------------

Application, the Administrative Agent on behalf of the Banks and in reliance
upon the agreement of the Banks set forth in §3.1(b) and upon the
representations and warranties of the Borrowers contained herein, agrees to
issue standby letters of credit in such form as may be requested from time to
time by the Borrowers and agreed to by the Administrative Agent; provided,
however, that, after giving effect to such request, the Maximum Drawing Amount
shall not exceed the lesser of (i) $40,000,000 or (ii) the Total Commitment
minus the aggregate outstanding amount of the Revolving Credit Loans and Swing
Line Loans. No Letter of Credit shall have an expiration date later than thirty
(30) days prior to the Maturity Date and in addition no Letter of Credit (other
than the Madera Letter of Credit or the Columbia Letter of Credit) shall have an
expiration date later than one (1) year after the date of issuance of such
Letter of Credit (which may incorporate automatic renewals for periods of up to
one (1) year, provided that the Administrative Agent may, upon 30 days' notice
to the beneficiary, cancel such Letter of Credit which has been renewed beyond
its initial one (1) year term).

     (b)      Each Bank severally agrees that it shall be absolutely liable,
without regard to the occurrence of any Default or Event of Default or any other
condition precedent whatsoever, to the extent of such Bank's Commitment
Percentage thereof, to reimburse the Administrative Agent or, with respect to
the Columbia Letter of Credit, the Columbia Issuing Bank on demand for the
amount of each draft paid by the Administrative Agent or the Columbia Issuing
Bank (as the case may be) under each Letter of Credit issued in accordance with
the terms hereof to the extent that such amount is not reimbursed by the
Borrowers pursuant to §3.2 (such agreement for a Bank being called herein the
"Letter of Credit Participation" of such Bank).

     (c)       Each such payment made by a Bank shall be treated as the purchase
by such Bank of a participating interest in the Borrowers' Reimbursement
Obligation under §3.2 in an amount equal to such payment. Each Bank shall share
in accordance with its participating interest in any interest which accrues
pursuant to §3.2.

     (d)      The parties hereby agree that the letters of credit issued under
the Prior Credit Agreement and listed on Schedule 3.1 hereto shall be Letters of
Credit under this Credit Agreement. In addition, this Credit Agreement shall
constitute the Reimbursement Agreement referred to in the Madera Bond Documents,
the Columbia Bond Documents and Credit Agreement referred to in the Wasco Bond
Documents.

     §3.2. Reimbursement Obligation of the Borrowers. In order to induce the
Administrative Agent or the Columbia Issuing Bank (as the case may be) to issue,
extend and renew each Letter of Credit and the Banks to participate therein, the
Borrowers hereby agree to reimburse or pay to the Administrative Agent or the
Columbia Issuing Bank (as the case may be) with respect to each Letter of Credit
issued, extended or renewed by the Administrative Agent or the Columbia Issuing
Bank hereunder as follows:

              (a)      on each date that any draft presented under any Letter of
Credit is honored by the Administrative Agent or the Columbia Issuing Bank or
the Administrative Agent or the Columbia Issuing Bank otherwise makes payment
with respect thereto, (i) the amount paid by the Administrative Agent or the
Columbia Issuing Bank under or with respect to such Letter of Credit, and (ii)
the amount of any taxes, fees, charges or other 

24

--------------------------------------------------------------------------------

costs and expenses whatsoever incurred by the Administrative Agent, the Columbia
Issuing Bank or any Bank in connection with any payment made by the
Administrative Agent, the Columbia Issuing Bank or any Bank under, or with
respect to, such Letter of Credit; provided however, if the Borrowers do not
reimburse the Administrative Agent or the Columbia Issuing Bank (as the case may
be) on the Drawdown Date, such amount shall, provided that no Event of Default
under §§12.1(h) or 12.1(i) has occurred, become automatically a Revolving Credit
Loan which is a Base Rate Loan advanced hereunder in an amount equal to such
sum; and

             (b)      upon the Maturity Date, or the termination of the Total
Commitment, or the acceleration of the Reimbursement Obligations in accordance
with §12, an amount equal to the Maximum Drawing Amount, which amount shall be
held by the Administrative Agent for the benefit of the Columbia Issuing Bank,
the Banks and the Administrative Agent as cash collateral for all Reimbursement
Obligations.

     §3.3. Letter of Credit Payments. If any draft shall be presented or other
demand for payment shall be made under any Letter of Credit, the Administrative
Agent or the Columbia Issuing Bank (as the case may be) shall notify the
Borrowers of the date and amount of the draft presented or demand for payment
and of the date and time when it expects to pay such draft or honor such demand
for payment. On the date that such draft is paid or other payment is made by the
Administrative Agent or the Columbia Issuing Bank, the Administrative Agent
shall promptly notify the Banks of the amount of any unpaid Reimbursement
Obligation. No later than 3:00 p.m. (Boston time) on the Business Day next
following the receipt of such notice, each Bank shall make available to the
Administrative Agent, at the Administrative Agent's Head Office, in immediately
available funds, such Bank's Commitment Percentage of such Reimbursement
Obligation, together with an amount equal to the product of (a) the weighted
average, computed for the period referred to in clause (c) below, of the
interest rate paid by the Administrative Agent or the Columbia Issuing Bank (as
the case may be) for federal funds acquired by the Administrative Agent or the
Columbia Issuing Bank during each day included in such period, times (b) the
amount equal to such Bank's Commitment Percentage of such unpaid Reimbursement
Obligation, times (c) a fraction, the numerator of which is the number of days
that have elapsed from and including the date the Administrative Agent or the
Columbia Issuing Bank paid the draft presented for honor or otherwise made
payment until the date on which such Bank's Commitment Percentage of such unpaid
Reimbursement Obligation shall become immediately available to the
Administrative Agent or the Columbia Issuing Bank, and the denominator of which
is 365. The responsibility of the Administrative Agent or the Columbia Issuing
Bank to the Borrowers and the Banks shall be only to determine that the
documents (including each draft) delivered under each Letter of Credit in
connection with such presentment shall be in conformity in all material respects
with such Letter of Credit.

     §3.4. Obligations Absolute. The Borrowers' obligations under this §3 shall
be absolute and unconditional under any and all circumstances and irrespective
of the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrowers
may have or have had against the Administrative Agent, the Columbia Issuing Bank
or any Bank or any beneficiary of a Letter of Credit. Subject to the obligations
of the Banks pursuant to Article V of the Uniform Commercial Code and the
obligations of the Administrative Agent and the Columbia Issuing Bank pursuant
to the last sentence of §3.3, the 

25

--------------------------------------------------------------------------------

Borrowers further agree with the Administrative Agent, the Columbia Issuing Bank
and the Banks that the Administrative Agent, the Columbia Issuing Bank and the
Banks shall not be responsible for, and the Borrowers' Reimbursement Obligations
under §3.2 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrowers, the beneficiary of any Letter of
Credit or any financing institution or other party to which any Letter of Credit
may be transferred or any claims or defenses whatsoever of the Borrowers against
the beneficiary of any Letter of Credit or any such transferee. The
Administrative Agent, the Columbia Issuing Bank and the Banks shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit. The Borrowers agree that any action taken or omitted by
the Administrative Agent, the Columbia Issuing Bank or any Bank under or in
connection with each Letter of Credit and the related drafts and documents, if
done in good faith, shall be binding upon the Borrowers and shall not result in
any liability on the part of the Administrative Agent, the Columbia Issuing Bank
or any Bank to the Borrowers.

     §3.5. Reliance by Administrative Agent. To the extent not inconsistent with
§3.4, the Administrative Agent and the Columbia Issuing Bank shall be entitled
to rely, and shall be fully protected in relying upon, any Letter of Credit,
draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel, independent accountants or other experts selected by the
Administrative Agent.

     §4.      FEES, PAYMENTS, AND COMPUTATIONS; JOINT AND
SEVERAL LIABILITY.

     §4.1. Fees.

              (a)      Closing. The Borrowers jointly and severally agree to pay
to the Administrative Agent, for the respective accounts of each Bank, a fee as
set forth in the Closing Fee Letter, dated May 16, 2000, among the Borrowers and
the Administrative Agent.

              (b)      Administrative Agent s Fee and Arrangement Fees. The
Borrowers jointly and severally agree to pay to the Administrative Agent and the
Lead Arranger those fees set forth in the Administrative Agent s Fee and
Arrangement Fee Letter, dated May 16, 2000, among the Borrowers and the
Administrative Agent.

              (c)       Commitment Fee. The Borrowers jointly and severally
agree to pay to the Administrative Agent, for the respective account of each
Bank, a fee (the "Commitment Fee") equal to the Applicable Commitment Rate
multiplied by the average daily amount of the unused portion of such Bank's
Commitment during each calendar quarter or portion thereof from the Closing Date
to the Maturity Date (or to the date of termination in full of the Total
Commitment, if earlier). The Commitment Fee shall be payable quarterly in
arrears on the first day of each calendar quarter for the immediately 

26

--------------------------------------------------------------------------------

preceding calendar quarter commencing on July 1, 2000, with a final payment on
the Maturity Date.

              (d)      Letter of Credit Fees. The Borrowers shall pay a fee (the
"Letter of Credit Fee") equal to (i) the Applicable L/C Margin multiplied by the
Maximum Drawing Amount of each Financial Letter of Credit or (ii) 50% of the
Applicable L/C Margin multiplied by the Maximum Drawing Amount of each
Performance Letter of Credit. Such Letter of Credit Fee shall be payable to the
Administrative Agent for the account of the Banks, to be shared pro rata by the
Banks in accordance with their respective Commitment Percentages. The Borrowers
shall also pay a fee (the "Issuance Fee") to the Administrative Agent or the
Columbia Issuing Bank (as the case may be), for its own account, equal to 0.125%
per annum on the Maximum Drawing Amount of all Letters of Credit issued by such
Bank, plus its customary administrative charges. The Letter of Credit Fee and
the Issuance Fee shall be payable for the number of days each Letter of Credit
is outstanding, and shall be payable quarterly in arrears on the first day of
each calendar quarter for the immediately preceding calendar quarter, and on the
Maturity Date.

     §4.2. Payments.

                (a)      All payments of principal, interest, Reimbursement
Obligations, fees and any other amounts due hereunder or under any of the other
Loan Documents shall be made to the Administrative Agent, for the respective
accounts of the Banks and the Administrative Agent, to be received at the
Administrative Agent's Head Office in immediately available funds by 12:00 p.m.
(Boston time) on any due date.

                (b)     All payments by the Borrowers hereunder and under any of
the other Loan Documents shall be made without setoff or counterclaim and free
and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrowers are compelled by law to make such deduction or withholding. If any
such obligation is imposed upon the Borrowers with respect to any amount payable
by them hereunder or under any of the other Loan Documents, the Borrowers will
pay to the Administrative Agent, for the account of the Banks or (as the case
may be) the Administrative Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Banks or the Administrative Agent to
receive the same net amount which the Banks or the Administrative Agent would
have received on such due date had no such obligation been imposed upon the
Borrowers. In the event that the Borrowers are required to make such deduction
or withholding as a result of the fact that a Bank is organized outside of the
United States, such Bank shall use its reasonable best efforts to transfer its
Loans to an affiliate organized within the United States if such transfer would
have no adverse effect on such Bank or the Loans. The Borrowers will deliver
promptly to the Bank certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Borrowers
hereunder or under such other Loan Document.

              (c)      Whenever a payment hereunder or under any of the other
Loan Documents becomes due on a day that is not a Business Day, the due date for
such 

27

--------------------------------------------------------------------------------

payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension; provided that any Interest Period for any
Eurodollar Loan which ends on a day that is not a Eurodollar Business Day shall
end on the next succeeding Eurodollar Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding
Eurodollar Business Day.

              §4.3.      Computations. All computations of interest on Base Rate
Loans and of Commitment Fees, Letter of Credit Fees or other fees shall, unless
otherwise expressly provided herein, be based on a 365-day year (or 366-day
year, as applicable) and paid for the actual number of days elapsed. All
computations of interest on Eurodollar Loans shall, unless otherwise expressly
provided herein, be based on a 360-day year and paid for the actual number of
days elapsed.

             §4.4.      Capital Adequacy. If any present or future law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) or the interpretation thereof by a court or
governmental authority with appropriate jurisdiction affects the amount of
capital required or expected to be maintained by any Bank or the Administrative
Agent or any corporation controlling such Bank or the Administrative Agent, and
such Bank or the Administrative Agent determines that the amount of capital
required to be maintained by it is increased by or based upon the existence of
such Bank's or the Administrative Agent's Loans, Letter of Credit Participations
or Letters of Credit, or commitment with respect thereto, then such Bank or the
Administrative Agent may notify the Borrowers of such fact. To the extent that
the costs of such increased capital requirements are not reflected in the Base
Rate (if relating to Base Rate Loans), the Borrowers and such Bank or (as the
case may be) the Administrative Agent shall thereafter attempt to negotiate in
good faith, within thirty (30) days of the day on which the Borrowers receive
such notice, an adjustment payable hereunder that will adequately compensate
such Bank or the Administrative Agent in light of these circumstances. If the
Borrowers and such Bank or the Administrative Agent are unable to agree to such
adjustment within thirty (30) days of the date on which the Borrowers receive
such notice, then commencing on the date of such notice (but not earlier than
the effective date of any such increased capital requirement), the fees payable
hereunder shall increase by an amount that will, in such Bank's or the
Administrative Agent's reasonable determination, provide adequate compensation.
Each Bank and the Administrative Agent shall allocate such cost increases among
its customers in good faith and on an equitable basis.

            §4.5.      Certificate. A certificate setting forth any additional
amounts payable pursuant to §4.4 and a reasonable explanation of such amounts
which are due, submitted by any Bank or the Administrative Agent to the
Borrowers, shall be conclusive, absent manifest error, that such amounts are due
and owing.

            §4.6.      Interest on Overdue Amounts. Overdue principal and (to
the extent permitted by applicable law) interest on the Loans and all other
overdue amounts payable hereunder or under any of the other Loan Documents shall
bear interest compounded monthly and payable on demand at a rate per annum equal
to the Base Rate plus the Applicable Base Rate Margin plus two (2) percentage
points (2.00%) until such amount shall be paid in full (after, as well as
before, judgment).

28

--------------------------------------------------------------------------------

            §4.7.     Interest Limitation. Notwithstanding any other term of
this Credit Agreement or any Note or any other document referred to herein or
therein, the maximum amount of interest which may be charged to or collected
from any person liable hereunder or under any Note by any Bank shall be
absolutely limited to, and shall in no event exceed, the maximum amount of
interest which could lawfully be charged or collected under applicable law
(including, to the extent applicable, the provisions of Section 5197 of the
Revised Statutes of the United States of America, as amended, 12 U.S.C. Section
85, as amended), so that the maximum of all amounts constituting interest under
applicable law, howsoever computed, shall never exceed as to any Person liable
therefor such lawful maximum, and any term of this Credit Agreement, the Notes,
the Letter of Credit Applications, or any other document referred to herein or
therein which could be construed as providing for interest in excess of such
lawful maximum shall be and hereby is made expressly subject to and modified by
the provisions of this paragraph.

          §4.8.      Eurodollar Indemnity. The Borrowers agree to indemnify the
Banks and the Administrative Agent and to hold them harmless from and against
any loss, cost or expenses (including loss of anticipated profits) that the
Banks and the Administrative Agent may sustain or incur as a consequence of (a)
default by the Borrowers in payment of the principal amount of or any interest
on any Eurodollar Loans as and when due and payable, including any such loss or
expense arising from interest or fees payable by any Bank or the Administrative
Agent to lenders of funds obtained by it in order to maintain its Eurodollar
Loans, (b) a prepayment of principal on any Eurodollar Loan, including
prepayments which are the result of acceleration by the Banks, or (c) default by
the Borrowers in making a borrowing or conversion after the Borrowers have given
(or are deemed to have given) notice pursuant to §2.5 or §2.6, the making of any
payment of a Eurodollar Loan or the making of any conversion of any such
Eurodollar Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto, including interest or fees
payable by any Bank to lenders of funds obtained by it in order to maintain any
such Loans.

          §4.9.      Illegality; Inability to Determine Eurodollar Rate.
Notwithstanding any other provision of this Credit Agreement, if (a) the
introduction of, any change in, or any change in the interpretation of, any law
or regulation applicable to the Administrative Agent or any Bank shall make it
unlawful, or any central bank or other governmental authority having
jurisdiction thereof shall assert that it is unlawful, for any Bank or the
Administrative Agent to perform its obligations in respect of any Eurodollar
Loans, or (b) if any Bank or the Administrative Agent shall reasonably determine
with respect to Eurodollar Loans that (i) by reason of circumstances affecting
any Eurodollar interbank market, adequate and reasonable methods do not exist
for ascertaining the Eurodollar Rate which would otherwise be applicable during
any Interest Period, or (ii) deposits of Dollars in the relevant amount for the
relevant Interest Period are not available to such Bank or the Administrative
Agent in any Eurodollar interbank market, or (iii) the Eurodollar Rate does not
or will not accurately reflect the cost to such Bank or the Administrative Agent
of obtaining or maintaining the applicable Eurodollar Loans during any Interest
Period, then such Bank or the Administrative Agent shall promptly give
telephonic, telex or cable notice of such determination to the Borrowers (which
notice shall be conclusive and binding upon the Borrowers). Upon such
notification by such Bank or the Administrative Agent, the obligation of such
Bank or the Administrative Agent to make Eurodollar Loans shall be suspended
until such Bank or the Administrative Agent determines that such circumstances
no longer exist, and the 

29

--------------------------------------------------------------------------------

outstanding Eurodollar Loans shall continue to bear interest at the applicable
rate based on the Eurodollar Rate until the end of the applicable Interest
Period, and thereafter shall be deemed converted to Base Rate Loans in equal
principal amounts.

          §4.10.      Additional Costs, Etc. If any present or future applicable
law, which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Bank by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall impose on any
Bank any tax, levy, impost, duty, charge fees, deduction or withholdings of any
nature or requirements with respect to this Credit Agreement, the other Loan
Documents, the Loans, such Bank's Commitment, the Letters of Credit or any class
of loans or commitments or letters of credit of which any of the Loans, the
Commitments or the Letters of Credit forms a part, and the result of any of the
foregoing is: 

                          (i) to increase the cost to such Bank of making,
funding, issuing, renewing, extending or maintaining the Loans, such Bank's
Commitment, or the Letters of Credit; or  

                          (ii) to reduce the amount of principal, interest or
other amount payable to such Bank hereunder on account of such Bank's
Commitment, the Loans, or drawings under the Letters of Credit, or 

                          (iii) to require such Bank to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Bank from the Borrowers
hereunder,

then, and in each such case, the Borrowers will, upon demand made by such Bank
at any time and from time to time and as often as the occasion therefor may
arise, pay to such Bank such additional amounts as will be sufficient to
compensate such Bank for such additional cost, reduction, payment or foregone
interest or other sum (after such Bank shall have allocated the same fairly and
equitably among all customers of any class generally affected thereby).

          §4.11.      Replacement of Banks. If any Bank (an "Affected Bank") (i)
makes demand upon the Borrowers for (or if the Borrowers are otherwise required
to pay) amounts pursuant to §§4.4 or 4.10 or (ii) is unable to make or maintain
Eurodollar Loans as a result of a condition described in §4.9, the Borrowers
may, within 90 days of receipt of such demand or notice (or the occurrence of
such other event causing the Borrowers to be required to pay such compensation
or causing §4.9 to be applicable), by notice in writing to the Administrative
Agent and such Affected Bank (a "Replacement Notice") (A) request the Affected
Bank to cooperate with the Borrowers in obtaining a replacement bank
satisfactory to the Administrative Agent and the Borrowers (the "Replacement
Bank"); (B) request the non-Affected Banks to acquire and assume all of the
Affected Bank's Loans and Commitment, as provided herein, but none of such Banks
shall be under an obligation to do so; or (C) designate a Replacement Bank
reasonably satisfactory to the Administrative Agent. If any satisfactory
Replacement Bank shall be 

30

--------------------------------------------------------------------------------

obtained, and/or any of the non-Affected Banks shall agree to acquire and assume
all of the Affected Bank's Loans and Commitment, then such Affected Bank shall,
so long as no Event of Default shall have occurred and be continuing, assign, in
accordance with §17, all of its Commitment, Loans, Notes and other rights and
obligations under this Credit Agreement and all other Loan Documents to such
Replacement Bank or non-Affected Banks, as the case may be, in exchange for
payment of the principal amount so assigned and all interest and fees accrued on
the amount so assigned, plus all other Obligations then due and payable to the
Affected Bank; provided, however, that (i) such assignment shall be without
recourse, representation or warranty and shall be on terms and conditions
reasonably satisfactory to such Affected Bank and such Replacement Bank and/or
non-Affected Banks, as the case may be, and (ii) prior to any such assignment,
the Borrowers shall have paid to such Affected Bank all amounts properly
demanded and unreimbursed under §§4.4, 4.8, 4.9 and 4.10. Upon the effective
date of such assignment, the Borrowers shall issue replacement Notes to such
Replacement Bank and/or non-Affected Banks, as the case may be, and such
institution shall become a "Bank" for all purposes under this Credit Agreement
and the other Loan Documents.

          §4.12.      Concerning Joint and Several Liability of the Borrowers.

           (a) Each of the Borrowers is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Banks under this Credit Agreement, for the
mutual benefit, directly and indirectly, of each of the Borrowers and in
consideration of the undertakings of each other Borrower to accept joint and
several liability for the Obligations.

           (b) Each of the Borrowers, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Borrowers with respect to the payment
and performance of all of the Obligations (including, without limitation, any
Obligations arising under this §4.12), it being the intention of the parties
hereto that all of the Obligations shall be the joint and several Obligations of
each of the Borrowers without preferences or distinction among them.

          (c) If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of the Obligations in accordance with the terms thereof, then in each such
event the other Borrowers will make such payment with respect to, or perform,
such Obligation.

          (d) The Obligations of each of the Borrowers under the provisions of
this §4.12 constitute full recourse Obligations of each of the Borrowers
enforceable against each such corporation to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Credit Agreement or any other circumstance whatsoever.

         (e) Except as otherwise expressly provided in this Credit Agreement,
each of the Borrowers hereby waives notice of acceptance of its joint and
several liability, notice of any Loans made under this Credit Agreement, notice
of any action at any time taken or omitted by the Banks under or in respect of
any of the Obligations, and, generally, to the extent permitted by applicable
law, all demands, notices and other formalities of every kind in connection with
this Credit Agreement. Each of the Borrowers hereby assents to, 

31

--------------------------------------------------------------------------------

and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by the Banks at any time or times in respect of
any default by any of the Borrowers in the performance or satisfaction of any
term, covenant, condition or provision of this Credit Agreement, any and all
other indulgences whatsoever by the Banks in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any of the Borrowers. Without
limiting the generality of the foregoing, each of the Borrowers assents to any
other action or delay in acting or failure to act on the part of the Banks with
respect to the failure by any of the Borrowers to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this §4.12, afford grounds for terminating, discharging or relieving any of
the Borrowers, in whole or in part, from any of its Obligations under this
§4.12, it being the intention of each of the Borrowers that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of such Borrowers
under this §4.12 shall not be discharged except by performance and then only to
the extent of such performance. The Obligations of each of the Borrowers under
this §4.12 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, re-construction or similar proceeding
with respect to any of the Borrowers or the Banks. The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any of
the Borrowers or the Banks.

        (f) The provisions of this §4.12 are made for the benefit of the Banks
and their successors and assigns, and may be enforced in good faith by them from
time to time against any or all of the Borrowers as often as the occasion
therefor may arise and without requirement on the part of the Banks first to
marshal any of their claims or to exercise any of their rights against any other
Borrower or to exhaust any remedies available to them against any other Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this §4.12
shall remain in effect until all of the Obligations shall have been paid in full
or otherwise fully satisfied. If at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by the Banks upon the insolvency, bankruptcy or
reorganization of any of the Borrowers, or otherwise, the provisions of this
§4.12 will forthwith be reinstated in effect, as though such payment had not
been made.

        §5.      REPRESENTATIONS AND WARRANTIES. The Borrowers jointly and
severally represent and warrant to the Banks that on and as of the date of this
Credit Agreement, each Drawdown Date, and the date of issuance of any Letter of
Credit (with any disclosure on a schedule pursuant to this §5 applying to all
relevant representations and warranties, regardless of whether such schedule is
referenced in each relevant representation):

32

--------------------------------------------------------------------------------

        §5.1.      Corporate Authority.

        (a)          Incorporation; Good Standing. Each Borrower (i) is a
corporation duly organized, validly existing and in good standing or in current
status under the laws of its respective state of incorporation, (ii) has all
requisite corporate power to own its property and conduct its business as now
conducted and as presently contemplated, and (iii) is in good standing as a
foreign corporation and is duly authorized to do business in each jurisdiction
in which its property or business as presently conducted or contemplated makes
such qualification necessary except where a failure to be so qualified would not
have a material adverse effect on the business, assets or financial condition of
such Borrower.

     (b)             Authorization. The execution, delivery and performance of
the Loan Documents and the transactions contemplated hereby and thereby (i) are
within the corporate authority of each Borrower, (ii) have been duly authorized
by all necessary corporate proceedings, (iii) do not conflict with or result in
any material breach or contravention of any provision of law, statute, rule or
regulation to which any Borrower is subject or any judgment, order, writ,
injunction, license or permit applicable to any Borrower so as to materially
adversely affect the assets, business or any activity of the Borrowers, and (iv)
do not conflict with any provision of the corporate charter or bylaws of any
Borrower or any agreement or other instrument binding upon them. 

     (c)            Enforceability. The execution, delivery and performance of
the Loan Documents will result in valid and legally binding obligations of the
Borrowers enforceable against each in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors' rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

     §5.2.       Governmental Approvals. The execution, delivery and performance
by the Borrowers of the Loan Documents and the transactions contemplated hereby
and thereby do not require any approval or consent of, or filing with, any
governmental agency or authority other than those already obtained.

     §5.3.       Title to Properties; Leases. The Borrowers own all of the
assets reflected in the consolidated balance sheets as at the Balance Sheet Date
or acquired since that date (except property and assets sold or otherwise
disposed of in the ordinary course of business since that date), subject to no
mortgages, capitalized leases, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.

      §5.4.      Financial Statements; Solvency.

     (a)          There has been furnished to the Banks audited consolidated
financial statements of the Borrowers dated the Balance Sheet Date. Said
financial statements have been prepared in accordance with GAAP and fairly
present in all material respects the financial condition of the Borrowers on a
consolidated basis, as at the close of business on the date thereof and the
results of operations for the period then 

33

--------------------------------------------------------------------------------

ended. There are no contingent liabilities of the Borrowers involving material
amounts, known to the officers of the Borrowers, which have not been disclosed
in said balance sheets and the related notes thereto or otherwise in writing to
the Banks.

     (b)        The Borrowers on a consolidated basis (both before and after
giving effect to the transactions contemplated by this Credit Agreement) are and
will be solvent (i.e., they have assets having a fair value in excess of the
amount required to pay their probable liabilities on their existing debts as
they become absolute and matured) and have, and expect to have, the ability to
pay their debts from time to time incurred in connection therewith as such debts
mature.

     §5.5.      No Material Changes, Etc. Since the Balance Sheet Date, there
have occurred no material adverse changes in the financial condition or
businesses of the Borrowers, taken as a whole, as shown on or reflected in the
consolidated balance sheet of the Borrowers as of the Balance Sheet Date, or the
consolidated statement of income for the fiscal year then ended. Since the
Balance Sheet Date, there have not been any Distributions other than as
permitted by §7.6 hereof.

     §5.6.     Permits, Franchises, Patents, Copyrights, Etc. Each Borrower
possess all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
their businesses substantially as now conducted without known conflict with any
rights of others.

     §5.7.      Litigation. Except as shown on Schedules 5.7 and 5.16 hereto,
there are no actions, suits, proceedings or investigations of any kind pending
or, to the knowledge of any Borrower, threatened against any Borrower before any
court, tribunal or administrative agency or board which, if adversely
determined, might, either in any individual case or in the aggregate, materially
adversely affect the properties, assets, financial condition or business of the
Borrowers, taken as a whole, or materially impair the right of the Borrowers,
taken as a whole, to carry on business substantially as now conducted, or result
in any substantial liability not adequately covered by insurance, or for which
adequate reserves are not maintained on the consolidated balance sheet or which
question the validity of any of the Loan Documents or any action taken or to be
taken pursuant hereto or thereto.

     §5.8.      No Materially Adverse Contracts, Etc. No Borrower is subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation which in the judgment of the Borrowers' officers has
or is expected in the future to have a materially adverse effect on the
business, assets or financial condition of the Borrowers, taken as a whole. No
Borrower is a party to any contract or agreement which in the judgment of the
Borrowers' officers has or is expected to have any materially adverse effect on
the business of the Borrowers, taken as a whole, except as otherwise reflected
in adequate reserves.

     §5.9.      Compliance With Other Instruments, Laws, Etc. No Borrower is
violating any provision of its charter documents or by-laws or any agreement or
instrument by which any of them may be subject or by which any of them or any of
their properties may be bound or any decree, order, judgment, or any statute,
license, rule or regulation, in a manner which could result in the imposition of
substantial penalties or materially and adversely affect the financial
condition, properties or business of any 

34

--------------------------------------------------------------------------------

Borrower. All Material Contracts (a complete and accurate list of which is
attached hereto as Schedule 5.9) are in full force and effect, and no default or
event of default has occurred and is continuing under any Material Contract.

     §5.10.      Tax Status. Each Borrower has made or filed all federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which any of them is subject (unless and only to the extent that
such Borrower has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes); and have paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith; and have set aside on their books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Borrowers know of no basis for any
such claim.

     §5.11.      No Event of Default. No Default or Event of Default has
occurred and is continuing as of the date of this Credit Agreement.

     §5.12.      Holding Company and Investment Company Acts. No Borrower is a
"holding company," or a "subsidiary company" of a "holding company," or an
"affiliate" of a "holding company," as such terms are defined in the Public
Utility Holding Company Act of 1935; nor is any of them a "registered investment
company," or an "affiliated company" or a "principal underwriter" of a
"registered investment company," as such terms are defined in the Investment
Company Act of 1940, as amended.

     §5.13.      Absence of Financing Statements, Etc. Other than Permitted
Liens, there is no financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry, or other public office, which purports to cover, affect or
give notice of any present or possible future lien on, or security interest in,
any assets or property of any Borrower, or any rights relating thereto.

     §5.14.     Employee Benefit Plans.

     (a)           Each Employee Benefit Plan and each Guaranteed Pension Plan
has been maintained and operated in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions and the
bonding of fiduciaries and other persons handling plan funds as required by §412
of ERISA. Each Borrower has heretofore delivered to the Administrative Agent the
most recently completed annual report, Form 5500, with all required attachments,
and actuarial statement required to be submitted under §103(d) of ERISA, with
respect to each Guaranteed Pension Plan.

     (b)          No Employee Benefit Plan, which is an employee welfare benefit
plan within the meaning of §3(1) or §3(2)(B) of ERISA, provides benefit coverage
subsequent to termination of employment, except as required by Title I, Part 6
of ERISA or the applicable state insurance laws. A Borrower may terminate each
such Plan at any time (or at any time subsequent to the expiration of any
applicable bargaining agreement) in 

35

--------------------------------------------------------------------------------

the discretion of such Borrower without liability to any Person other than for
claims arising prior to termination.

     (c)           Each contribution required to be made to a Guaranteed Pension
Plan, whether required to be made to avoid the incurrence of an accumulated
funding deficiency, the notice or lien provisions of §302(f) of ERISA, or
otherwise, has been timely made. No waiver of an accumulated funding deficiency
or extension of amortization periods has been received with respect to any
Guaranteed Pension Plan, and no Borrower nor any ERISA Affiliate is obligated to
or has posted security in connection with an amendment to a Guaranteed Pension
Plan pursuant to §307 of ERISA or §401(a)(29) of the Code. No liability to the
PBGC (other than required insurance premiums, all of which have been paid) has
been incurred by any Borrower or any ERISA Affiliate with respect to any
Guaranteed Pension Plan and there has not been any ERISA Reportable Event (other
than an ERISA Reportable Event as to which the requirement of 30 days notice has
been waived), or any other event or condition which presents a material risk of
termination of any Guaranteed Pension Plan by the PBGC. Based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
twelve months of the date of this representation), and on the actuarial methods
and assumptions employed for that valuation, the aggregate benefit liabilities
of all such Guaranteed Pension Plans within the meaning of §4001 of ERISA did
not exceed the aggregate value of the assets of all such Guaranteed Pension
Plans, disregarding for this purpose the benefit liabilities and assets of any
Guaranteed Pension Plan with assets in excess of benefit liabilities.

     (d)          No Borrower nor any ERISA Affiliate has incurred any material
liability (including secondary liability) to any Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan under §4201 of
ERISA or as a result of a sale of assets described in §4204 of ERISA. No
Borrower nor any ERISA Affiliate has been notified that any Multiemployer Plan
is in reorganization or insolvent under and within the meaning of §4241 or §4245
of ERISA or is at risk of entering reorganization or becoming insolvent, or that
any Multiemployer Plan intends to terminate or has been terminated under §4041A
of ERISA.

     §5.15.      Use of Proceeds.

                     §5.15.1.    General. The proceeds of the Loans shall be
used solely as follows: (a) to refinance existing Indebtedness of the Borrowers
under the Prior Credit Agreement, (b) to finance the Wichita Acquisition and
acquisitions permitted pursuant to §7.4; and (c) for capital expenditures,
working capital, and general corporate purposes.

                     §5.15.2.     Regulations U and X. No portion of any Loan is
to be used, and no portion of any Letter of Credit is to be obtained, for the
purpose of purchasing or carrying any "margin security" or "margin stock" as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 221 and 224.

                    §5.15.3.      Ineligible Securities. No portion of the
proceeds of any Loans is to be used, and no portion of any Letter of Credit is
to be obtained, for the purpose of (a) knowingly purchasing, or providing credit
support for the purchase of, Ineligible Securities from a Section 20 Subsidiary
during any period in which such Section 20 

36

--------------------------------------------------------------------------------

Subsidiary makes a market in such Ineligible Securities, (b) knowingly
purchasing, or providing credit support for the purchase of, during the
underwriting or placement period, any Ineligible Securities being underwritten
or privately placed by a Section 20 Subsidiary, or (c) making, or providing
credit support for the making of, payments of principal or interest on
Ineligible Securities underwritten or privately placed by a Section 20
Subsidiary and issued by or for the benefit of the Borrowers or other Affiliate
of the Borrowers.

                  §5.16.        Environmental Compliance. Each Borrower has
investigated the past and present condition and usage of the Real Property and
the operations conducted thereon and, based upon such diligent investigation,
has determined that, except as shown on Schedule 5.16:

                  (a)             No Borrower, nor any operator of the
Borrowers' properties, is in violation, or alleged violation, of any judgment,
decree, order, law, permit, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under RCRA,
CERCLA, the Superfund Amendments and Reauthorization Act of 1986, the Federal
Clean Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or
any state or local statute, regulation, ordinance, order or decree relating to
health, safety or the environment (the "Environmental Laws"), which violation
would have a material adverse effect on the business, assets or financial
condition of the Borrowers on a consolidated basis.

                 (b)             No Borrower has received notice from any third
party, including, without limitation: any federal, state or local governmental
authority, (i) that any of the Borrowers has been identified by the United
States Environmental Protection Agency ("EPA") as a potentially responsible
party under CERCLA with respect to a site listed on the National Priorities
List, 40 C.F.R. Part 300 Appendix B; (ii) that any hazardous waste, as defined
by 42 U.S.C. §6903(5), any hazardous substances as defined by 42 U.S.C.
§9601(14), any pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any
toxic substance, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws ("Hazardous Substances") which any of the
Borrowers has generated, transported or disposed of has been found at any site
at which a federal, state or local agency or other third party has conducted or
has ordered that any Borrower conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, legal or
administrative proceeding arising out of any third party's incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances.

                (c)             Except where it would not have a material
adverse effect on the value of the Real Property, (i) no portion of the Real
Property has been used for the handling, processing, storage or disposal of
Hazardous Substances; and no underground tank or other underground storage
receptacle for Hazardous Substances is located on such properties; (ii) in the
course of any activities conducted by the Borrowers, or operators of the Real
Property, no Hazardous Substances have been generated or are being used on such
properties; (iii) there have been no unpermitted Releases or threatened Releases
of Hazardous Substances on, upon, into or from the Real Property; (iv) to the
best of the Borrowers' knowledge, there have been no Releases on, upon, from or
into any real property in the vicinity of the Real Property which, through soil
or groundwater

37

--------------------------------------------------------------------------------

contamination, may have come to be located on such properties; and (v) in
addition, when required under applicable Environmental Laws, any Hazardous
Substances that have been generated on the Real Property have been transported
offsite only by carriers having an identification number issued by the EPA,
treated or disposed of only by treatment or disposal facilities maintaining
valid permits as required under applicable Environmental Laws, which
transporters and facilities, to the best of the Borrowers' knowledge, have been
and are operating in material compliance with such permits and applicable
Environmental Laws.

               (d)              None of the Real Property is or shall be subject
to any applicable environmental clean-up responsibility law or environmental
restrictive transfer law or regulation, by virtue of the transactions set forth
herein and contemplated hereby.

                §5.17.        Perfection of Security Interests. All filings,
assignments, pledges and deposits of documents or instruments to be made by the
Borrowers have been made and all other actions have been taken that are
necessary or advisable under applicable law to establish and perfect the
Administrative Agent's security interest in the Collateral. The Collateral and
the Administrative Agent's rights with respect to the Collateral are not subject
to any setoff, claims, withholdings or other defenses.

                §5.18.        Transactions with Affiliates. Except as disclosed
in Schedule 5.18 or filings made by the Borrowers under the Securities Exchange
Act of 1934 prior to the Closing Date, and except for arm's length transactions
pursuant to which a Borrower makes payments in the ordinary course of business
upon terms no less favorable than such Borrower could obtain from third parties,
none of the officers, directors, or employees of any Borrower is presently a
party to any transaction with another Borrower (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of any
Borrower, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

                §5.19.       Subsidiaries. Schedule 2 sets forth a complete and
accurate list of the Subsidiaries of the Parent, including the name of each
Subsidiary, the location of its chief executive office, and its jurisdiction of
incorporation, together with the number of authorized and outstanding shares of
each Subsidiary. Each Subsidiary listed on Schedule 2 is (a) wholly owned by the
Parent (except as noted in such Schedule) and (b) is a Borrower hereunder, 100%
of the assets and stock of which have been pledged to the Administrative Agent
on behalf of the Banks (subject to Permitted Liens) pursuant to the Security
Documents. The Parent has good and marketable title to all of the shares it
purports to own of the stock of each such Subsidiary, and each other Borrower
has good and marketable title to all of the shares it purports to own of the
stock of such Subsidiary, free and clear in each case of any lien. All such
shares have been duly issued and are fully paid and non-assessable.

               §5.20.       True Copies of Charter and Other Documents. Each
Borrower has furnished the Administrative Agent copies, in each case true and
complete as of the 

38

--------------------------------------------------------------------------------

Closing Date, of its (a) charter and other incorporation documents and (b)
by-laws, each including any amendments thereto.

              §5.21.        Disclosure. Neither this Credit Agreement, nor any
of the other Loan Documents, nor any document or information furnished by the
Borrowers in connection therewith contains any untrue statement of a material
fact or omits to state a material fact (known to any Borrower in the case of any
document or information not furnished by the Borrowers) necessary in order to
make the statements herein or therein not misleading. There is no fact known to
any Borrower which materially adversely affects, or which is reasonably likely
in the future to materially adversely affect, the business, assets, or financial
condition of any Borrower, exclusive of effects resulting from changes in
general economic conditions, legal standards or regulatory conditions.

             §5.22.        Capitalization. (a) As of March 31, 2000, the
authorized capital stock of the Parent consists of 50,000,000 shares of common
stock (par value $0.01 per share) of which 21,417,440 shares were outstanding as
of such date. All of such outstanding shares are fully paid and non-assessable.
In addition, as of March 31, 2000, the Board of Directors of the Parent has duly
reserved 725,399 shares of the Parent's common stock for issuance pursuant to
outstanding warrants, and has reserved twelve percent (12%) of shares of the
Parent's common stock outstanding at any given time for issuance upon the
exercise of employee stock options granted pursuant to the Parent s stock option
plan.

            (b) The shares of the capital stock of the Subsidiaries pledged to
the Administrative Agent pursuant to the Stock Pledge Agreements are held of
record as set forth on the respective Annex A to each Stock Pledge Agreement.
Such capital stock constitutes, of record, 100% of the outstanding capital stock
of each such Subsidiary, and, to our knowledge, on a fully-diluted basis, 100%
of such outstanding capital stock.

            §6.           AFFIRMATIVE COVENANTS OF THE BORROWERS. The Borrowers
jointly and severally covenant and agree that, so long as any Loan or Note is
outstanding or the Banks have any obligation to make Loans or the Administrative
Agent has any obligation to issue, extend, or renew any Letters of Credit
hereunder:

           §6.1.          Punctual Payment. The Borrowers will duly and
punctually pay or cause to be paid the principal and interest on the Loans, all
Reimbursement Obligations, fees and other amounts provided for in this Credit
Agreement and the other Loan Documents, all in accordance with the terms of this
Credit Agreement and such other Loan Documents.

          §6.2.          Maintenance of Offices. The Parent will maintain its
chief executive offices at 620 Coolidge Drive, Suite 350, Folsom, California
95630-3155, and each Subsidiary will maintain its chief executive offices at the
location set forth on Schedule 2, or at such other place in the United States as
the Borrowers shall designate upon 30 days' prior written notice to the
Administrative Agent.

          §6.3.         Records and Accounts. Each Borrower will (i) keep true
and accurate records and books of account in which full, true and correct
entries will be made in accordance with generally accepted accounting
principles, (ii) maintain adequate accounts and reserves for all taxes
(including income taxes), depreciation, depletion, obsolescence and amortization
of its properties, contingencies, and other reserves, and 

39

--------------------------------------------------------------------------------

(iii) at all times engage the Accountants as the independent certified public
accountants of the Borrowers.

          §6.4.        Financial Statements, Certificates and Information. The
Borrowers will deliver to the Banks: 

          (a)             as soon as practicable, but, in any event not later
than 90 days after the end of each fiscal year of the Borrowers, the
consolidated and consolidating balance sheets of the Borrowers as at the end of
such year, statements of cash flows, and the related consolidated and
consolidating statements of operations, each setting forth in comparative form
the figures for the previous fiscal year, all such consolidated and
consolidating financial statements to be in reasonable detail, prepared in
accordance with GAAP and, with respect to the consolidated financial statements,
certified by the Accountants. In addition, simultaneously therewith, the
Borrowers shall use reasonable efforts to provide the Banks with a written
statement from the Accountants to the effect that the Borrowers are in
compliance with the covenants set forth in §8 hereof, and that, in making the
examination necessary to said certification, nothing has come to the attention
of the Accountants that would indicate that any Default or Event of Default
exists, or, if the Accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default; provided that the Accountants shall not be
liable to the Banks for failure to obtain knowledge of any Default or Event of
Default; 

          (b)            as soon as practicable, but in any event not later than
45 days after the end of each fiscal quarter of the Borrowers, copies of the
consolidated and consolidating balance sheets and statement of operations of the
Borrowers as at the end of such quarter, subject to year end adjustments, and
the related statement of cash flows, all in reasonable detail and prepared in
accordance with GAAP, with a certification by the principal financial or
accounting officer of the Borrowers (the "CFO") that the consolidated financial
statements are prepared in accordance with GAAP and fairly present the
consolidated financial condition of the Borrowers as at the close of business on
the date thereof and the results of operations for the period then ended; 

         (c)             simultaneously with the delivery of the financial
statements referred to in (a) and (b) above, a statement in the form of Exhibit
D hereto (the "Compliance Certificate") certified by the CFO that the Borrowers
are in compliance with the covenants contained in §§6, 7 and 8 hereof as of the
end of the applicable period setting forth in reasonable detail computations
evidencing such compliance, provided that if the Borrowers shall at the time of
issuance of such certificate or at any other time obtain knowledge of any
Default or Event of Default, the Borrowers shall include in such certificate or
otherwise deliver forthwith to the Banks a certificate specifying the nature and
period of existence thereof and what action the Borrowers propose to take with
respect thereto and a certificate of the Borrowers' Chief Operating Officer in
the form attached hereto as Exhibit E with respect to environmental matters; 

        (d)              contemporaneously with or promptly following the
delivery thereof to the boards of directors of the Borrowers, copies of the
financial statements, financial projections and annual budget concerning the
Borrowers in substantially the same form in which such information is supplied
to the boards of directors of the Borrowers; 

40

--------------------------------------------------------------------------------

        (e)              contemporaneously with, or promptly following, the
filing or mailing thereof, copies of all material of a financial nature filed
with the Securities and Exchange Commission or sent to the stockholders of the
Borrowers; and 

         (f)              from time to time, such other financial data and other
information (including accountants' management letters) as the Banks may
reasonably request.

         The Borrowers hereby authorize the Banks to disclose any information
obtained pursuant to this Credit Agreement to all appropriate governmental
regulatory authorities where required by law; provided, however, that this
authorization shall not be deemed to be a waiver of any rights to object to the
disclosure by the Banks of any such information which the Borrowers have or may
have under the federal Right to Financial Privacy Act of 1978, as in effect from
time to time.

          §6.5.      Corporate Existence and Conduct of Business. Each Borrower
will do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence, corporate rights and franchises;
effect and maintain its foreign qualifications, licensing, domestication or
authorization except as terminated by such Borrower's Board of Directors in the
exercise of its reasonable judgment and except where the failure of a Borrower
to remain so qualified would not materially adversely impair the financial
condition of the Borrowers on a consolidated basis; use its best efforts to
comply with all applicable laws; and shall not become obligated under any
contract or binding arrangement which, at the time it was entered into would
materially adversely impair the financial condition of the Borrowers on a
consolidated basis. Each Borrower will continue to engage primarily in the
businesses now conducted by it and in related businesses.

         §6.6.      Maintenance of Properties. The Borrowers will cause all
material properties used or useful in the conduct of their businesses to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrowers may be necessary so that the businesses carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this section shall prevent the Borrowers from
discontinuing the operation and maintenance of any of their properties if such
discontinuance is, in the judgment of the Borrowers, desirable in the conduct of
their business and which does not in the aggregate materially adversely affect
the businesses of the Borrowers on a consolidated basis.

         §6.7.    Insurance. The Borrowers will maintain with financially sound
and reputable insurance companies, funds or underwriters' insurance of the
kinds, covering the risks (other than risks arising out of or in any way
connected with personal liability of any officers and directors thereof) and in
the relative proportionate amounts usually carried by reasonable and prudent
companies conducting businesses similar to that of the Borrowers, but in no
event less than that required under §7 of the Security Agreement. In addition,
the Borrowers will furnish from time to time, upon the Administrative Agent's
request, a summary of the insurance coverage of each of the Borrowers, which
summary shall be in form and substance satisfactory to the Administrative Agent
and, if requested by the Administrative Agent, will furnish to the
Administrative Agent copies of the applicable policies.

41

--------------------------------------------------------------------------------

     §6.8. Taxes. The Borrowers will duly pay and discharge, or cause to be paid
and discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges (other than taxes, assessments and other governmental
charges imposed by foreign jurisdictions which in the aggregate are not material
to the business or assets of any Borrower on an individual basis or of the
Borrowers on a consolidated basis) imposed upon it and its real properties,
sales and activities, or any material part thereof, or upon the income or
profits therefrom, as well as all claims for labor, materials, or supplies,
which if unpaid might by law become a lien or charge upon any material portion
of its property, unless such lien is a Permitted Lien;provided,however, that any
such tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if such Borrower shall have set aside on its books adequate
reserves with respect thereto; and provided,further, that the Borrowers will pay
all such taxes, assessments, charges, levies or claims forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefor.

     §6.9. Inspection of Properties, Books, and Contracts. The Borrowers will
permit the Banks, the Administrative Agent or any of their designated
representatives, upon reasonable notice and during normal business hours, to
visit and inspect any of their properties, to examine their books of account
(including the making of periodic accounts receivable reviews), or contracts
(and to make copies thereof and extracts therefrom), and to discuss their
affairs, finances and accounts with, and to be advised as to the same by, their
officers, all at such times and intervals as the Banks may reasonably request.

     §6.10. Compliance with Laws, Contracts, Licenses and Permits; Maintenance
of Material Licenses and Permits. The Borrowers will (i) comply with the
provisions of their charter documents and by-laws and all agreements and
instruments by which they or any of their properties may be bound; and (ii)
comply with all applicable laws and regulations (including Environmental Laws),
decrees, orders, judgments, licenses and permits, including, without limitation,
all environmental permits hereto ("Applicable Laws"), except where noncompliance
with such Applicable Laws would not have a material adverse effect in the
aggregate on the consolidated financial condition, properties or businesses of
the Borrowers. If at any time while the Notes, or any Loan or Letter of Credit
is outstanding or any Bank or the Administrative Agent has any obligation to
make Loans or issue Letters of Credit hereunder, any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that the Borrowers may
fulfill any of their obligations hereunder, the Borrowers will immediately take
or cause to be taken all reasonable steps within the power of the Borrowers to
obtain such authorization, consent, approval, permit or license and furnish the
Banks with evidence thereof.

    §6.11. Environmental Indemnification. Each Borrower covenants and agrees
that it will indemnify and hold the Banks harmless from and against any and all
claims, expense, damage, loss or liability incurred by the Banks (including all
costs of legal representation incurred by the Banks) relating to (a) any release
or threatened release of hazardous substances on the Real Property; (b) any
violation of any Environmental Laws with respect to conditions at the Real
Property or the operations conducted thereon; or (c) the investigation or
remediation of offsite locations at which any Borrower or its predecessors are
alleged to have directly or indirectly disposed of hazardous substances. It is
expressly acknowledged by each Borrower that this covenant of indemnification 

42

--------------------------------------------------------------------------------

shall include claims, expense, damage, loss or liability incurred by the Banks
based upon the Banks' negligence, and this covenant shall survive any
foreclosure or any modification, release or discharge of the Loan Documents or
the payment of the Loans and shall inure to the benefit of the Banks, their
successors and assigns.

     §6.12. Further Assurances. The Borrowers will cooperate with the Banks and
execute such further instruments and documents as the Banks shall reasonably
request to carry out to the Banks' satisfaction the transactions contemplated by
this Credit Agreement and the Loan Documents.

     §6.13. Notice of Potential Claims or Litigation. The Borrowers will deliver
to the Banks, within 30 days of receipt thereof, written notice of the
initiation of any action, claim, complaint, or any other notice of dispute or
potential litigation (including without limitation any alleged violation of any
Environmental Law), wherein the potential liability is in excess of $750,000,
together with a copy of each such notice received by any Borrower.

    §6.14. Notice of Certain Events Concerning Insurance and Environmental
Claims.

         (a)    The Borrowers will provide the Banks with written notice as to
any material cancellation or material change in any insurance of the Borrowers
within ten (10) Business Days after the Borrowers' receipt of any notice
(whether formal or informal) of such cancellation or change by any of their
insurers.

         (b)    The Borrowers will promptly notify the Banks in writing of any
of the following events:

                (i)    upon any Borrower obtaining knowledge of any violation of
any Environmental Law regarding the Real Property or any Borrower's operations,
which violation could have a material adverse effect on the Real Property or on
such Borrower's operations; (ii) upon any Borrower obtaining knowledge of any
potential or known Release or threat of Release of any Hazardous Substance at,
from, or into the Real Property which any Borrower reports in writing or is
reportable by it in writing to any governmental authority and which is material
in amount or nature or which could materially affect the value of the Real
Property; (iii) upon any Borrower's receipt of any notice of violation of any
Environmental Laws or of any Release or threatened Release of Hazardous
Substances, including a notice or claim of liability or potential responsibility
from any third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) any Borrower's or any
Person's operation of the Real Property, (B) contamination on, from or into the
Real Property, or (C) investigation or remediation of offsite locations at which
any Borrower or any of its predecessors is alleged to have directly or
indirectly Disposed of Hazardous Substances, which violation or Release in any
such case could have a material adverse effect on the Real Property or on any
Borrower's operations; or (iv) upon any Borrower obtaining knowledge that any
material expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which any Borrower may be liable or for
which a lien may be imposed on the Real Property.

43

--------------------------------------------------------------------------------

     §6.15. Response Actions. The Borrowers covenant and agree that if any
Release or Disposal of Hazardous Substances shall occur or shall have occurred
on the Real Property, the Borrowers will cause the prompt containment and
removal of such Hazardous Substances and remediation of the Real Property as
necessary to comply with all Environmental Laws or to preserve the value of the
Real Property.

     §6.16. Notice of Default. The Borrowers will promptly notify the Banks in
writing of the occurrence of any Default or Event of Default. If any Person
shall give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Credit Agreement or
any other note, evidence of Indebtedness, indenture or other obligation
evidencing Indebtedness in excess of $750,000 as to which any Borrower is a
party or obligor, whether as principal or surety, the Borrowers shall forthwith
give written notice thereof to the Banks, describing the notice of action and
the nature of the claimed default.

    §6.17. New Subsidiaries.

    (a)     Any newly-created or acquired Subsidiaries permitted under §7.4
shall become Borrowers hereunder by (i) signing a joinder agreement or entering
into an amendment to this Credit Agreement and the Security Documents, as
applicable, with the other parties hereto and thereto, in form and substance
satisfactory to the Administrative Agent, providing that such Subsidiary shall
become a Borrower hereunder, 100% of the stock and assets of which shall be
pledged to the Administrative Agent for the benefit of the Banks (subject to
Permitted Liens), and (ii) providing such other documentation as the Banks or
the Administrative Agent may reasonably request, including, without limitation,
documentation with respect to the conditions specified in §9 hereof. In such
event, the Administrative Agent is hereby authorized by the parties to amend
Schedule 2 to include such new Subsidiary.

    (b)     The Parent shall at all times directly or indirectly through a
Subsidiary own all of the shares of capital stock of each of the Subsidiaries
which are corporations, and such shares shall at all times be pledged to the
Administrative Agent pursuant to the Stock Pledge Agreements. The Parent shall
at all times directly or indirectly through a Subsidiary own all of the
partnership or joint venture interests in each of the Subsidiaries which are
partnerships or joint ventures, and such interests shall at all times be pledged
to the Administrative Agent pursuant to a partnership pledge agreement in form
and substance satisfactory to the Administrative Agent.

     §6.18. Employee Benefit Plans. The Borrowers will (i) promptly upon filing
the same with the Department of Labor or Internal Revenue Service, upon request
of the Administrative Agent, furnish to the Administrative Agent a copy of the
most recent actuarial statement required to be submitted under §103(d) of ERISA
and Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan and (ii) promptly upon receipt or dispatch, furnish to
the Administrative Agent any notice, report or demand sent or received in
respect of a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065,
4066 and 4068 of ERISA, or in respect of a Multiemployer Plan, under §§4041A,
4202, 4219, 4242, or 4245 of ERISA.

    §6.19. Notice of Loss of Material Contracts. The Borrowers will  promptly
(and in any event within fifteen (15) Business Days after the occurrence
thereof) notify 

44

--------------------------------------------------------------------------------

the Banks in writing of the termination, or (if earlier) the receipt of a notice
of termination of, or any default by any Borrower under, any Material Contract.

   §7.  CERTAIN NEGATIVE COVENANTS OF THE BORROWERS. Each Borrower agrees that,
so long as any Loan or any Note or other Obligation is outstanding or the Banks
have any obligation to make Loans or the Administrative Agent has any obligation
to issue, extend or renew any Letters of Credit hereunder:

   §7.1. Restrictions on Indebtedness. No Borrower shall become or be a
guarantor or surety of, or otherwise create, incur, assume, or be or remain
liable, contingently or otherwise, with respect to any Indebtedness, or become
or be responsible in any manner (whether by agreement to purchase any
obligations, stock, assets, goods or services, or to supply or advance any
funds, assets, goods or services or otherwise) with respect to any undertaking
or Indebtedness of any other Person, or incur any Indebtedness other than:

    (a)    Indebtedness to the Banks and the Administrative Agent arising under
this Credit Agreement or the Loan Documents;

    (b)    incurrence of guaranty, suretyship or indemnification obligations in
connection with the Borrowers' performance of services for their respective
customers in the ordinary course of their businesses;

    (c)    Indebtedness of one Borrower to another Borrower;

    (d)    Equipment Financing (subject to §8.5), Seller Debt, the Converted
Wasco Bond and other Indebtedness, in an aggregate amount not to exceed the
lesser of (i) EBITDA for the four fiscal quarters most recently ended multiplied
by 0.75 (calculated on a pro forma basis assuming any acquisition that closed
during such period had been completed at the beginning of such period) or (ii)
$70,000,000; and

    (e)    Indebtedness of the Borrowers with respect to performance bonds
existing as of the Closing Date, including extensions and renewals thereof, in
an aggregate amount not to exceed $8,000,000; and 

    §7.2. Restrictions on Liens. No Borrower shall create or incur or suffer to
be created or incurred or to exist any lien, encumbrance, mortgage, pledge,
charge, restriction or other security interest of any kind upon any property or
assets of any character, whether now owned or hereafter acquired, or upon the
income or profits therefrom; or transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; or acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; or suffer to exist
for a period of more than 30 days after the same shall have been incurred any
Indebtedness or claim or demand against it which if unpaid might by law or upon
bankruptcy or insolvency, or otherwise, be given any priority whatsoever over
its general creditors; or sell, assign, pledge or otherwise transfer any
accounts, contract rights, general intangibles or chattel paper, with or without
recourse, except as follows (the "Permitted Liens"):

45


--------------------------------------------------------------------------------

    (a)    Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or liens on properties to secure claims for
labor, material or supplies in respect of obligations not overdue;

    (b)    Deposits or pledges made in connection with, or to secure payment of,
workmen's compensation, unemployment insurance, old age pensions or other social
security obligations;

    (c)    Liens in respect of judgments or awards which have been in force for
less than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which the applicable Borrower shall at the
time in good faith be prosecuting an appeal or proceedings for review and in
respect of which a stay of execution shall have been obtained pending such
appeal or review and in respect of which such Borrower maintains adequate
reserves;

    (d)    Liens of carriers, warehousemen, mechanics and materialmen, and other
like liens, in existence less than 120 days from the date of creation thereof in
respect of obligations not overdue, provided that such liens may continue to
exist for a period of more than 120 days if the validity or amount thereof shall
currently be contested by the applicable Borrower in good faith by appropriate
proceedings and if such Borrower shall have set aside on its books adequate
reserves with respect thereto as required by GAAP and provided further that such
Borrower will pay any such claim forthwith upon commencement of proceedings to
foreclose any such lien;

    (e)    Encumbrances on Real Property consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord's or lessor's liens under leases
to which any Borrower is a party, and other minor liens or encumbrances none of
which in the opinion of such Borrower interferes materially with the use of the
property affected in the ordinary conduct of the business of such Borrower,
which defects do not individually or in the aggregate have a material adverse
effect on the business of such Borrower individually or of the Borrowers on a
consolidated basis;

    (f)    Liens securing Equipment Financing permitted under §7.1(d) incurred
in connection with the lease or acquisition of property or fixed assets useful
or intended to be used in carrying on the business of the Borrowers, provided
that such Liens shall encumber only the property or assets so acquired and shall
not exceed the fair market value thereof, and Liens on the Wasco Collateral with
respect to the Converted Wasco Bond;

    (g)    First-priority liens securing Seller Debt and other Indebtedness
permitted by §7.1(d),provided that liens securing Seller Debt shall encumber
only the property or assets so acquired or the property or assets of any
Subsidiary whose stock is so acquired and shall not exceed the fair market value
thereof;

    (h)    Liens in favor of the Administrative Agent for the benefit of the
Banks and the Administrative Agent under the Loan Documents; and

    (i)    Liens granted in favor of certain governmental entities pursuant to
any Scheduled Contract listed on Schedule 7.2(i); provided, that such liens (i)
encumber only

46

--------------------------------------------------------------------------------

 the containers, bins, carts and vehicles used in connection with such Scheduled
Contract and (ii) are promptly released as soon as such release is not
prohibited under the terms of such Scheduled Contract.

    §7.3.  Restrictions on Investments. No Borrower shall purchase or acquire,
or make any commitment therefor, any capital stock, equity interest, or other
obligations or securities of, or any interest in, any other Person, or make or
commit to make any acquisition under §7.4, or make or commit to make any
advance, loan, extension of credit or capital contribution to or any other
investment in, any other Person, other than:

    (a)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase;

    (b)    demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks or Eligible Foreign Banks having unimpaired
capital and surplus in excess of $250,000,000;

    (c)    securities commonly known as "commercial paper" issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than "P 1" if rated by Moody's Investors
Service, Inc., and not less than "A 1" if rated by Standard and Poor's Rating
Group;

    (d)    extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

    (e)    investments existing on the date hereof and listed on Schedule 7.3;

    (f)    loans and advances by any Borrower to another Borrower;

    (g)    investments with respect to Seller Debt permitted under §7.1(d);

    (h)    investments permitted under §7.4;

    (i)    (i)     loans to employees of the Parent for the purpose of financing
such employees' acquisition of equity of the Parent (through the exercise of
stock options or otherwise) or for relocation costs and expenses in an aggregate
principal amount not to exceed $750,000 at any time outstanding.

    §7.4.  Merger, Consolidation and Disposition of Assets.

                §7.4.1.  Mergers and Acquisitions. The Borrowers will not become
a party to any merger or consolidation, or agree to or effect any asset
acquisition or stock acquisition (other than the acquisition of assets in the
ordinary course of business consistent with past practices) except the merger or
consolidation of, or asset or stock acquisitions between existing Borrowers, and
except as otherwise provided in this §7.4.1. The Borrowers may purchase or
otherwise acquire all or substantially all of the assets or stock or other
equity interests of any other Person provided that:


47


--------------------------------------------------------------------------------

    (a)    the Borrowers are in current compliance with and, giving effect to
the proposed acquisition (including any borrowings made or to be made in
connection therewith), will continue to be in compliance with all of the
covenants in §8 hereof on a pro forma historical combined basis as if the
transaction occurred on the first day of the period of measurement; provided,
that, in the case of transactions involving cash consideration to be paid by the
Borrowers (including cash deferred payments, contingent or otherwise, and the
aggregate amount of all Funded Debt assumed) in excess of $20,000,000, the
Administrative Agent and the Banks shall have received a Compliance Certificate
demonstrating compliance with §§8.1-8.3 on a pro forma historical combined basis
as if the transaction occurred on the first day of the period of measurement;

    (b)    at the time of such acquisition, no Default or Event of Default has
occurred and is continuing, and such acquisition will not otherwise create a
Default or an Event of Default hereunder;

    (c)    the business to be acquired is predominantly in the same lines of
business as the Borrowers, or businesses reasonably related or incidental
thereto (e.g., non-hazardous solid waste collection, transfer, hauling,
recycling, or disposal);

    (d)     the business to be acquired operates predominantly in the
continental United States;

    (e)    all of the assets to be acquired shall be owned by an existing or
newly created Subsidiary of the Parent which Subsidiary shall be a Borrower,
100% of the assets and stock or other equity interests of which have been or,
simultaneously with such acquisition, will be pledged to the Administrative
Agent on behalf of the Banks (subject to Permitted Liens) or, in the case of a
stock or other equity interest acquisition, the acquired company, simultaneously
with such acquisition, shall become a Borrower or shall be merged with and into
a wholly owned Subsidiary that is a Borrower and such newly acquired or created
Subsidiary shall otherwise comply with the provisions of §6.17 hereof; 

    (f)    not later than seven (7) days prior to the proposed acquisition date,
a copy of the purchase agreement and financial projections, together with
audited (if available, or otherwise unaudited) financial statements for any
Subsidiary to be acquired or created, for the preceding two (2) fiscal years or
such shorter period of time as such Subsidiary has been in existence shall have
been furnished to the Administrative Agent, only in cases of Material
Acquisitions or upon request by the Administrative Agent; 

    (g)    not later than seven (7) days prior to the proposed acquisition date,
(1) a summary of the Borrowers' results of their standard due diligence review,
and (2) in the case of a landfill acquisition, a review by a Consulting Engineer
and a copy of the Consulting Engineer's report shall have been furnished to the
Administrative Agent, only in cases of Material Acquisitions or upon request by
the Administrative Agent; 

    (h)    the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof, of the business to be acquired has
approved such acquisition; 


48

--------------------------------------------------------------------------------

    (i)    if such acquisition is made by a merger, a Borrower, or a
wholly-owned Subsidiary of the Parent which shall become a Borrower in
connection with such merger, shall be the surviving entity; 

     (j)    cash consideration to be paid by such Borrower in connection with
any such acquisition or series of related acquisitions (including cash deferred
payments, contingent or otherwise, and the aggregate amount of all Funded Debt
assumed), shall not exceed $25,000,000 without the consent of the Administrative
Agent and the Majority Banks (any acquisition requiring cash consideration in
excess of $25,000,000 being referred to as a "Material Acquisition"); and

    (k)    after taking into account any borrowings to be made in connection
with any acquisition, (a) the Borrowers shall have at least $10,000,000 of
borrowing availability under §2.1 and (b) a pro-forma Leverage Ratio shall be
calculated including an additional $10,000,000 of Funded Debt and shall be
within the covenant levels required under §8.1.

            Notwithstanding the foregoing, the Administrative Agent and the
Banks hereby approve the Witchita Acquisition provided that (a) the Borrowers
shall have delivered to the Administrative Agent a report prepared by Arthur
Andersen that details the financial projections and the pro forma revenue and
EBITDA of the Wichita Acquisition, in form and substance reasonably acceptable
to the Administrative Agent, (b) the Borrowers shall complete the Wichita
Acquisition pursuant to the terms of the Wichita Acquisition Documents and
otherwise on terms that are reasonably satisfactory to the Administrative Agent
in all respects, including that the aggregate purchase price paid in connection
with the Wichita Acquisition shall not exceed, in the aggregate, $68,500,000
plus or minus working capital adjustments in accordance with the Wichita
Acquisition Documents, (c) after taking into account any borrowings to be made
in connection with the Wichita Acquisition, (i) the Borrowers shall have at
least $10,000,000 of borrowing availability under §2.1 and (ii) the pro forma
Leverage Ratio, which shall be calculated by including an additional $10,000,000
of Funded Debt, shall be within the covenant levels required under §8.1, and (d)
the Borrowers shall have delivered any other documents required by this §7.4.1
or as reasonably requested by the Administrative Agent.

     §7.4.2. Disposition of Assets. No Borrower will become a party to or agree
to or effect any disposition of assets in excess of $250,000 in the aggregate
(the "Basket"), provided that the proceeds of any such disposition shall be
applied toward repayment of the Revolving Credit Loans. Notwithstanding the
foregoing, the sale of inventory, the licensing of intellectual property and the
disposition of obsolete assets, in each case in the ordinary course of business
consistent with past practices, are permitted hereunder without being charged
against the Basket.

     §7.5. Sale and Leaseback. The Borrowers shall not enter into any
arrangement, directly or indirectly, whereby any Borrower shall sell or transfer
any property owned by it in order then or thereafter to lease such property or
lease other property which such Borrower intends to use for substantially the
same purpose as the property being sold or transferred, without the prior
written consent of the Majority Banks.

     §7.6. Restricted Distributions and Redemptions. The Borrowers shall not
redeem, convert, retire or otherwise acquire shares of any class of its capital
stock, or 

49

--------------------------------------------------------------------------------

make any Distributions, except that (a) any Borrower may make Distributions to
another Borrower and (b) the Parent may purchase up to $7,500,000 of its stock
during the term of this Agreement provided that at the time of any such stock
repurchase the Leverage Ratio, taking into account such purchase, shall not
exceed 3.50:1. In addition, the Borrowers shall not effect or permit any change
in or amendment to any document or instrument Borrowers shall not effect or
permit any change in or amendment to any document or instrument pertaining to
the terms of any Borrower's capital stock. Notwithstanding the foregoing, no
Borrower shall make any Distribution under this §7.6 if a Default or Event of
Default exists or would be created by the making of such Distribution.

     §7.7. Employee Benefit Plans. No Borrower nor any ERISA Affiliate will: 

    (a)    engage in any "prohibited transaction" within the meaning of §406 of
ERISA or §4975 of the Code which could result in a material liability for any
Borrower; or

    (b)    permit any Guaranteed Pension Plan to incur an "accumulated funding
deficiency", as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived; or

    (c)    fail to contribute to any Guaranteed Pension Plan to an extent which,
or terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of any Borrower pursuant to
§302(f) or §4068 of ERISA; or

    (d)    amend any Guaranteed Pension Plan in circumstances requiring the
posting of security pursuant to §307 of ERISA or §401(a)(29) of the Code; or

    (e)    permit or take any action which would result in the aggregate benefit
liabilities (within the meaning of §4001 of ERISA) of all Guaranteed Pension
Plans exceeding the value of the aggregate assets of such Plans, disregarding
for this purpose the benefit liabilities and assets of any such Plan with assets
in excess of benefit liabilities.

     §7.8. Negative Pledges. Except as required by any Scheduled Contract in
effect on the date hereof, no Borrower shall enter into or permit to exist any
arrangement or agreement, enforceable under applicable law, which directly or
indirectly prohibits such Borrower from creating or incurring any lien,
encumbrance, mortgage, pledge, charge, restriction or other security interest in
favor of the Administrative Agent for the benefit of the Banks and the
Administrative Agent under the Loan Documents other than customary
anti-assignment provisions in leases and licensing agreements entered into by
such Borrower in the ordinary course of its business.

     §7.9. Business Activities. No Borrower will engage directly or indirectly
(whether through Subsidiaries or otherwise) in any type of business other than
the businesses conducted by such Borrower on the Closing Date and in related
businesses.

     §7.10. Transactions with Affiliates. No Borrower will engage in any
transaction with any Affiliate (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or 

50

--------------------------------------------------------------------------------

from, or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of the Borrowers, any corporation, partnership, trust or other entity
in which any such Affiliate has a substantial interest or is an officer,
director, trustee or partner, on terms more favorable to such Person than would
have been obtainable on an arm's-length basis in the ordinary course of
business.

     §7.11. Subordinated Debt. No Borrower will amend, supplement or otherwise
modify the terms of any of the Subordinated Debt or any of the documents
evidencing such Subordinated Debt or prepay, redeem or repurchase any of the
Subordinated Debt; provided, however, so long as no Default or Event of Default
has occurred and is continuing, the Borrowers shall be permitted to make
regularly scheduled payments of interest and principal on the Subordinated Debt.

     §8. FINANCIAL COVENANTS. The Borrowers covenant and agree that, so long as
any Loan, any Note, or any Reimbursement Obligation is outstanding or the Banks
have any obligation to make Loans or the Administrative Agent has any obligation
to issue, extend or renew any Letters of Credit hereunder:

    §8.1. Leverage Ratio. As of the end of any fiscal quarter of the Borrowers
commencing with the fiscal quarter ending March 31, 2000, the Borrowers will not
permit the ratio of Funded Debt to EBITDA (the "Leverage Ratio") to exceed
4.00:1 for any fiscal quarter ending during the period March 31, 2000 through
March 31, 2001 or exceed 3.75:1 for any fiscal quarter ending during the period
from June 30, 2001 through March 31, 2002 or exceed 3.50:1 for any fiscal
quarter ending thereafter. For the purposes of this §8.1, the Wasco Funds shall
be deducted from Funded Debt and EBITDA shall be calculated for the four fiscal
quarters ending on such date.

     §8.2. Funded Debt to Capitalization. The Borrowers shall not at any time
permit the percentage of (a) Funded Debt to (b) the sum of Funded Debt plus
Consolidated Net Worth to exceed 70% at any time prior to the fiscal quarter
ending on June 30, 2001, at which time and thereafter such percentage shall not
exceed 65%.

     §8.3. Interest Coverage Ratio. As of the end of any fiscal quarter of the
Borrowers commencing with the fiscal quarter ending March 31, 2000, the ratio of
(a) EBIT to (b) Consolidated Total Interest Expense shall not be less than
2.00:1; provided, that, any adjustments made pursuant to clause (f) of the
definition of EBIT shall not be included in the calculation of this §8.3. The
Interest Coverage Ratio shall be calculated for the four fiscal quarters ending
on such date.

     §8.4. Profitable Operations. The Borrowers will not permit Consolidated Net
Income to be less than $1.00 for any fiscal quarter, provided that Consolidated
Net Income may exclude (a) non-cash charges for interest expense attributable to
loan fees paid to Fleet and the Lenders in connection with the refinancing of
the then existing credit facilities of up to 180,000 in the aggregate taken in
the fiscal quarter ended March 31, 1999, (b) non-cash special charges relating
to the "Allied Swap" in an aggregate amount not to exceed $833,000 and taken
during the fiscal quarter ending June 30, 2000, (c) non-cash stock compensation
charges of up to $260,000 in the aggregate taken during the four (4) fiscal
quarters ending March 31, 2000 and no more than $110,000 in the aggregate
thereafter (to the extent deducted in determining Consolidated Net Income), 

51

--------------------------------------------------------------------------------

and (d) pooling charges taken in connection with any acquisition permitted under
§7.4.1 hereof to the extent such pooling charges were deducted in determining
Consolidated Net Income (or deficit).

     §8.5. Capital Expenditures. The Borrowers will not make Capital
Expenditures in any fiscal year in excess of, in the aggregate, 2.0 times the
actual depreciation expenses for such fiscal year.

     §9. CLOSING CONDITIONS. The obligations of the Banks to make the Loans and
the Administrative Agent to issue Letters of Credit on the Closing Date and
otherwise be bound by the terms of this Credit Agreement shall be subject to the
satisfaction of each of the following conditions precedent:

    §9.1. Corporate Action. All corporate action necessary for the valid
execution, delivery and performance by the Borrowers of the Loan Documents shall
have been duly and effectively taken, and satisfactory evidence thereof shall
have been provided to the Administrative Agent.

     §9.2. Loan Documents, Etc. Each of the Loan Documents shall have been duly
and properly authorized, executed and delivered by the respective parties
thereto and shall be in full force and effect in a form satisfactory to the
Banks.

     §9.3. Certificate of Secretary; Good Standing Certificates. The
Administrative Agent shall have received from each Borrower a certificate as to
the good standing of each from the Secretary of State or other appropriate
official of the state of its organization, dated no earlier than April 27, 2000.
The Administrative Agent shall also have received from each Borrower a
certificate of its Secretary certifying the following attachments thereto: (a) a
copy of its certificate or articles of incorporation or constitutive documents,
in each case as amended to date, certified by the Secretary of State or other
appropriate official of the state of its organization, (b) a true and correct
copy of its bylaws, including all amendments thereto, (c) a true and correct
copy of the resolutions of its board of directors authorizing the transactions
contemplated hereunder and under the other Loan Documents. Such Secretary's
Certificate shall also give the name and bear a specimen signature of each
individual who shall be authorized (i) to sign the Loan Documents on behalf of
the Borrowers; (ii) to make Loan and Letter of Credit Requests; and (iii) to
give notices and to take other action on the Borrowers' behalf under the Loan
Documents.

     §9.4. Validity of Liens. The Security Documents shall be effective to
create in favor of the Administrative Agent a legal, valid and enforceable first
(except for Permitted Liens entitled to priority under applicable law) security
interest in and lien upon the Collateral. All filings, recordings, deliveries of
instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests shall have
been duly effected. The Administrative Agent shall have received evidence
thereof in form and substance satisfactory to the Administrative Agent.

     §9.5. Perfection Certificates and UCC Search Results. The Administrative
Agent shall have received from each Borrower a completed and fully executed
Perfection Certificate and the results of UCC searches with respect to the
Collateral, indicating no 

52

--------------------------------------------------------------------------------

liens other than Permitted Liens and otherwise in form and substance
satisfactory to the Administrative Agent.

     §9.6. Certificates of Insurance. The Administrative Agent shall have
received a certificate of insurance signed by the insurer or an Administrative
Agent authorized to bind the insurer dated as of the Closing Date, or within 15
days prior thereto, identifying insurers, types of insurance, insurance limits,
and policy terms, and otherwise describing the Borrowers' insurance coverage
obtained in accordance with the provisions of the Security Agreement.

     §9.7. Legal Opinions. The Administrative Agent shall have received a
favorable legal opinion from counsel to each of the Borrowers, addressed to the
Administrative Agent and the Banks, dated as of the Closing Date, in form and
substance satisfactory to the Administrative Agent.

     §9.8. Environmental Permit Certificate. The Banks shall have received an
environmental permit certificate in substantially the form of Exhibit E from the
Borrowers satisfactory to the Administrative Agent concerning principal
operating permits at the Borrowers' principal operating facilities.

     §9.9. Payment of Fees. The Borrowers shall have paid any fees (including,
without limitation, those fees set forth in §4.1) owing to any of the Banks, the
Administrative Agent or the Lead Arranger.

     §9.10. Closing Certificate. The Borrowers shall have delivered to the
Administrative Agent a certificate, dated as of the Closing Date, stating that,
as of such date (a) the representations and warranties set forth herein or in
any other Loan Document are true and correct (b) no Default or Event of Default
has occurred and is continuing, (c) each Material Contract is in full force and
effect, and no default or event of default has occurred and is continuing under
any Material Contract, and (d) that Schedule 2 attached hereto lists all of the
Subsidiaries of the Parent as of the Closing Date.

     §10. CONDITIONS OF ALL LOANS. The obligations of the Banks to make any Loan
(including without limitation the obligation of the Administrative Agent to
issue, extend or renew any Letter of Credit) on and subsequent to the Closing
Date is subject to the following conditions precedent: 

    §10.1. Representations True; No Event of Default. Each of the
representations and warranties of the Borrowers contained in this Credit
Agreement or in any document or instrument delivered pursuant to or in
connection with this Credit Agreement shall be true as of the date as of which
they were made and shall also be true at and as of the time of any Drawdown Date
or the issuance of any Letter of Credit with the same effect as if made at and
as of that time (except to the extent of changes resulting from transactions
contemplated or permitted by this Credit Agreement and changes occurring in the
ordinary course of business which singly or in the aggregate are not materially
adverse, or to the extent that such representations and warranties relate solely
and expressly to an earlier date) and no Default or Event of Default shall have
occurred and be continuing.

53

--------------------------------------------------------------------------------

     §10.2. Performance; No Event of Default. The Borrowers shall have performed
and complied with all terms and conditions herein required to be performed or
complied with by the Borrowers prior to or at the time of any Loan, and at the
time of any Loan, there shall exist no Event of Default or condition which would
result in an Event of Default upon consummation of such Loan (including without
limitation any amounts to be drawn under a Letter of Credit). Each request by
the Borrowers for a Loan (including without limitation each request for issuance
of a Letter of Credit) subsequent to the first Loan shall constitute
certification by the Borrowers that the conditions specified in §§10.1 and 10.2
will be duly satisfied on the date of such Loan or Letter of Credit issuance.

   §10.3.No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof which in the reasonable
opinion of the Banks would make it illegal for the Banks to make Loans
hereunder.

   §10.4. Governmental Regulation.  The Banks shall have received such
statements in form and substance reasonably satisfactory to the Banks as they
shall require for the purpose of compliance with any applicable regulations of
the Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.

   §10.5.Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Credit Agreement and all documents incident
thereto shall have been delivered to the Banks as of the date hereof in form and
substance satisfactory to the Banks, including without limitation a Loan and
Letter of Credit Request in the form attached hereto as Exhibit B, and the Banks
shall have received all information and such counterpart originals or certified
or other copies of such documents as the Banks may reasonably request.

    §11. COLLATERAL SECURITY.

            (a)    The Obligations shall be secured by a (i) perfected first
priority security interest (subject only to Permitted Liens) in all of the
assets of the Borrowers, whether now owned or hereafter acquired, pursuant to
the terms of the Security Documents to which the Borrowers are a party, and (ii)
a pledge of all of the stock of each Subsidiary pursuant to the terms of the
Stock Pledge Agreements.

            (b)    The Borrowers hereby acknowledge that (i) any and all Uniform
Commercial Code financing statements filed in connection with the Prior Credit
Agreement naming BankBoston, N.A., as Agent, as secured party, and such
Borrower, as debtor, shall be effective to perfect the Administrative Agent's
security interest granted by such Borrower pursuant to this Credit Agreement to
the extent that such security interest may be perfected by the filing of Uniform
Commercial Code financing statements and (ii) such prior filings represent
pre-filings of Uniform Commercial Code financing statements for purposes of so
perfecting the security interest granted by the Borrowers hereunder. Until all
of the Obligations have been finally paid and satisfied in full, the provisions
of this §11(b) shall continue to apply, and such pre-filings shall continue to
be effective and not subject to any right of termination in respect of the
security interests granted herein, whether any obligations under the Prior
Credit Agreement are to be discharged with the proceeds of any of the Loans or
are to continue independently or otherwise.


54

--------------------------------------------------------------------------------

    §12. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT.

            §12.1. Events of Default and Acceleration. If any of the following
events ("Events of Default" or, if the giving of notice or the lapse of time or
both is required, then, prior to such notice and/or lapse of time, "Defaults")
shall occur:

            (a)    if the Borrowers shall fail to pay any principal of the Loans
or any Reimbursement Obligation when the same shall become due and payable,
whether at the Maturity Date or any accelerated date of maturity or at any other
date fixed for payment;

            (b)    if the Borrowers shall fail to pay any interest or fees or
other amounts owing hereunder within five (5) Business Days after the same shall
become due and payable whether at the Maturity Date or any accelerated date of
maturity or at any other date fixed for payment;

            (c)    if the Borrowers shall fail to comply with the covenants
contained in §§6.1, 6.7, 6.8, 6.10, 6.13, 6.14, 6.16, 6.17, 6.19, 7 or 8;

            (d)    if the Borrowers shall fail to comply with the covenants
contained in (i) §§6.2, 6.3, 6.5, 6.6, 6.9, 6.11, 6.12, 6.15, or 6.18 within
thirty (30) days of the Borrowers' knowledge of a violation of such covenants or
(ii) §6.4 within five (5) days of the Borrowers' knowledge of a violation of
such covenant;

            (e)    if the Borrowers shall fail to perform any term, covenant or
agreement contained herein or in any of the other Loan Documents (other than
those specified in subsections (a), (b), (c) and (d) above) within 30 days after
written notice of such failure has been given to the Borrowers by the
Administrative Agent or any Bank;

            (f)    if any representation or warranty contained in this Credit
Agreement or in any document or instrument delivered pursuant to or in
connection with this Credit Agreement shall prove to have been false in any
material respect upon the date when made or repeated;

            (g)    if any Borrower shall fail to pay at maturity, or within any
applicable period of grace, any and all obligations for borrowed money (other
than the Obligations) or any guaranty with respect thereto in an aggregate
amount greater than $750,000 or fail to observe or perform any material term,
covenant or agreement contained in any agreement by which it is bound,
evidencing or securing borrowed money in an aggregate amount greater than
$750,000 for such period of time as would, or would have permitted (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof, unless the
same shall have been waived by the holder(s) thereof; or

            (h)    if any Borrower makes an assignment for the benefit of
creditors, or admits in writing its inability to pay or generally fails to pay
its debts as they mature or become due, or petitions or applies for the
appointment of a trustee or other custodian, liquidator or receiver of any
Borrower or of any substantial part of the assets of any Borrower or commences
any case or other proceeding relating to any Borrower under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or 

55

--------------------------------------------------------------------------------

liquidation or similar law of any jurisdiction, now or hereafter in effect, or
takes any action to authorize or in furtherance of any of the foregoing, or if
any such petition or application is filed or any such case or other proceeding
is commenced against any Borrower or such Borrower indicates its approval
thereof, consent thereto or acquiescence therein, or such petition or
application shall not have been dismissed within sixty (60) days following the
filing thereof;

           (i)    a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating any Borrower bankrupt or
insolvent, or approving a petition in any such case or other proceeding, or a
decree or order for relief is entered in respect of any Borrower in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;

            (j)    if there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any final
judgment against any Borrower which, with other outstanding final judgments
against the Borrowers, exceeds in the aggregate $750,000 after taking into
account any undisputed insurance coverage;

            (k)    any Borrower or any ERISA Affiliate incurs any liability to
the PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA in an
aggregate amount exceeding $750,000, or any Borrower or any ERISA Affiliate is
assessed withdrawal liability pursuant to Title IV of ERISA by a Multiemployer
Plan requiring aggregate annual payments exceeding $750,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided that the Administrative
Agent determines in its reasonable discretion that such event (A) could be
expected to result in liability of any Borrower to the PBGC or such Guaranteed
Pension Plan in an aggregate amount exceeding $750,000 and (B) could constitute
grounds for the termination of such Guaranteed Pension Plan by the PBGC, for the
appointment by the appropriate United States District Court of a trustee to
administer such Guaranteed Pension Plan or for the imposition of a lien in favor
of such Guaranteed Pension Plan; or (ii) the appointment by a United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (iii)
the institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan; 

            (l)    if any of the Loan Documents shall be cancelled, terminated,
revoked or rescinded or the Administrative Agent's security interests or liens
in a substantial portion of the Collateral shall cease to be perfected, or shall
cease to have the priority contemplated by the Security Documents, in each case
otherwise than in accordance with the terms thereof or with the express prior
written agreement, consent or approval of the Banks, or any action at law, suit
or in equity or other legal proceeding to cancel, revoke or rescind any of the
Loan Documents shall be commenced by or on behalf of any Borrower or any
stockholder of any Borrower who is an officer or director of such Borrower, or
any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable in accordance with the terms
thereof; 

            (m)    (i) the Parent shall at any time, legally or beneficially own
less than one hundred percent (100%) of the shares of the capital stock of each
other Borrower 

56

--------------------------------------------------------------------------------

(directly or indirectly in accordance with §6.17), or (ii) any person or group
of persons (within the meaning of Section 13 or 14 of the Securities Exchange
Act of 1934, as amended) other than existing shareholders of the Parent as of
the Closing Date shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said Act)
of 20% or more of the outstanding shares of common stock of the Parent; or,
during any period of twelve consecutive calendar months, individuals who were
directors of the Parent on the first day of such period shall cease to
constitute a majority of the board of directors; provided, however, that any
such change of control resulting from an acquisition permitted under §7.4 shall
not constitute a Default or an Event of Default hereunder; or 

            (n)    the early termination or cancellation of, or any material
default by a Borrower under, any Material Contract; 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and at the request of the Majority Banks shall, by
notice in writing to the Borrowers, declare all amounts owing with respect to
this Credit Agreement, the Notes and the other Loan Documents and all
Reimbursement Obligations to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrowers; provided
that in the event of any Event of Default specified in §§12.1(h) or 12.1(i), all
such amounts shall become immediately due and payable automatically and without
any requirement of notice from the Administrative Agent or any Bank. Upon demand
by the Banks after the occurrence of any Event of Default, the Borrowers shall
immediately provide to the Administrative Agent cash in an amount equal to the
Maximum Drawing Amount, to be held by the Administrative Agent as collateral
security for the Obligations, provided that in the event of any Event of Default
specified in §§12.1(h) or 12.1(i), all such amounts shall become immediately due
and payable automatically and without any requirement of notice from the
Administrative Agent or any Bank.

     §12.2. Termination of Commitments. If any Event of Default shall occur, the
Administrative Agent may, and at the request of the Majority Banks shall, by
notice to the Borrowers, terminate the unused portion of the Total Commitment
hereunder, and upon such notice being given, such unused portion of the Total
Commitment hereunder shall terminate immediately and the Banks shall be relieved
of all further obligations to make Loans to or issue Letters of Credit for the
account of the Borrowers hereunder, provided that in the event of any Event of
Default specified in §§12.1(h) or 12.1(i), all such amounts shall become
immediately due and payable automatically and without any requirement of notice
from the Administrative Agent or any Bank. No termination of any portion of the
Total Commitment hereunder shall relieve the Borrowers of any of their existing
Obligations to the Banks hereunder or elsewhere.

     §12.3. Remedies. Subject to §13, in case any one or more Events of Default
shall have occurred and be continuing, and whether or not the Banks shall have
accelerated the maturity of the Loans and other Obligations pursuant to §12.1,
each Bank may, after giving the Borrowers and Administrative Agent written
notice three Business Days before such suit, action or other proceeding, proceed
to protect and enforce its rights by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Credit Agreement 

57

--------------------------------------------------------------------------------

and the other Loan Documents or any instrument pursuant to which the Obligations
to such Bank are evidenced, including, without limitation, as permitted by
applicable law the obtaining of the ex parte appointment of a receiver, and, if
such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any legal or equitable right of such Bank,
provided that, if any of the Collateral is located in California, Louisiana or
any other state or province having a one form of action rule or any rule which
might impair the Collateral, then prior to initiating any such proceeding, such
Bank shall have supplied the Administrative Agent with opinions of
nationally recognized law firms specializing in California law, Louisiana law,
and the law of any other state or province, as applicable, having a one form of
action rule to the effect that actions by such Bank under such circumstances
shall not constitute an action for purposes of such state's or province's one
form of action rule or in any other way impair the Collateral. No remedy herein
conferred upon any Bank, the Administrative Agent or the holder of any Note or
purchaser of any Letter of Credit Participation is intended to be exclusive of
any other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or any other provision of law.

     §13. SETOFF. Regardless of the adequacy of any collateral, during the
continuance of an Event of Default, any deposits or other sums credited by or
due from any Bank to the Borrowers and any securities or other property of the
Borrowers in the possession of such Bank may be applied to or set off against
the payment of the Obligations and any and all other liabilities, direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of the Borrowers to the Banks. The Banks agree among
themselves that, if a Bank shall obtain payment on any Obligation outstanding
under this Credit Agreement through the exercise of a right of offset, banker's
lien or counterclaim, or from any other source including under §12.3 (other than
by way of a pro rata payment under this Credit Agreement), it shall promptly
make such adjustments with the other Banks as shall be equitable to the end that
all the Banks shall share the benefits of such payments pro rata in accordance
with the aggregate unpaid amount of the Revolving Credit Notes held by each Bank
immediately prior to the payment obtained by such Bank as aforesaid. The Banks
further agree among themselves that if any payment to a Bank obtained by such
Bank through the exercise of a right of offset, banker's lien or counterclaim,
or from any other source (other than by way of a pro rata payment) as aforesaid
shall be rescinded or must otherwise be restored, the Banks who shall have
shared the benefit of such payment shall return their share of that benefit to
the Bank whose payment shall have been rescinded or otherwise restored.

    §14. THE ADMINISTRATIVE AGENT.

     §14.1. Appointment of Administrative Agent, Powers and Immunities. Each
Bank hereby irrevocably appoints and authorizes the Administrative Agent to act
as its agent hereunder and under the other Loan Documents, provided, however,
the Administrative Agent is hereby authorized to serve only as an administrative
and collateral agent for the Banks and to exercise such powers as are reasonably
incidental thereto and as are set forth in this Credit Agreement and the other
Loan Documents. The Administrative Agent hereby acknowledges that it does not
have the authority to negotiate any agreement which would bind the Banks or
agree to any amendment, waiver or modification of any of the Loan Documents or
bind the Banks except as set forth in this Credit Agreement or the Loan
Documents. Except as provided in this §14 and in the 

58

--------------------------------------------------------------------------------

other Loan Documents, the Administrative Agent shall take action or refrain from
acting only upon instructions of the Banks and no action taken or failure to act
without the consent of the Banks shall be binding on any Bank which has not
consented. Each Bank irrevocably authorizes the Administrative Agent to execute
the Security Documents and all other instruments relating thereto and to take
such action on behalf of each of the Banks and to exercise all such powers as
are expressly delegated to the Administrative Agent under the Loan Documents and
all related documents, together with such other powers as are reasonably
incidental thereto. It is agreed that the duties, rights, privileges and
immunities of Fleet and the Columbia Issuing Bank, in their capacity as issuers
of Letters of Credit hereunder, shall be identical to their duties, rights,
privileges and immunities as a Bank as provided in this §14. The Administrative
Agent shall not have any duties or responsibilities or any fiduciary
relationship with any Bank except those expressly set forth in this Credit
Agreement. Neither the Administrative Agent nor any of its affiliates shall be
responsible to the Banks for any recitals, statements, representations or
warranties made by the Borrowers or any other Person whether contained herein or
otherwise or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Credit Agreement, the other Loan Documents or any other
document referred to or provided for herein or therein or for any failure by the
Borrowers or any other Person to perform its obligations hereunder or thereunder
or in respect of the Notes. The Administrative Agent may employ agents
(including the Columbia Issuing Bank as detailed below) and attorneys-in-fact
and shall not be responsible for the negligence or misconduct of any such agent
or attorneys-in-fact selected by it with reasonable care. The Administrative
Agent shall exercise the same care in administering the Loans as it exercises
with respect to similar transactions entered into solely for its own account;
however, neither the Administrative Agent nor any of its directors, officers,
employees or agents shall be responsible for any action taken or omitted to be
taken in good faith by it or them hereunder or in connection herewith, except
for its or their own gross negligence or willful misconduct. The Administrative
Agent in its separate capacity as a Bank shall have the same rights and powers
hereunder as any other Bank.

     The Banks acknowledge and agree that the Columbia Issuing Bank is acting as
the Administrative Agent's special collateral agent with respect to the
collateral securing the Columbia Letter of Credit and shall be entitled to the
right of indemnification granted to the Administrative Agent when acting as the
special collateral agent, except in instances of its own gross negligence or
willful misconduct.

     §14.2. Actions By Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement as it reasonably deems appropriate unless it shall first have received
such advice or concurrence of the Banks and shall be indemnified to its
reasonable satisfaction by the Banks against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Credit Agreement or any of the
Loan Documents in accordance with a request of the Majority Banks, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Banks and all future holders of the Notes or any Letter of Credit
Participation.

     §14.3. INDEMNIFICATION. Without limiting the obligations of the Borrowers
under this Credit Agreement or any other Loan Document, the Banks ratably 

59

--------------------------------------------------------------------------------

agree hereby to indemnify and hold harmless the Administrative Agent, the Lead
Arranger, and their affiliates from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, expenses
(including any expenses for which the Administrative Agent, the Lead Arranger or
such affiliate has not been reimbursed by the Borrowers as required by §15), and
liabilities of every nature and character arising out of or related to this
Credit Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Administrative
Agent's actions taken hereunder or thereunder, except to the extent that any of
the same shall be directly caused by the Administrative Agent's willful
misconduct or gross negligence, it being the intent of the parties hereto that
all such indemnified parties shall be indemnified for their ordinary sole or
contributory negligence.

     §14.4. Reimbursement. Without limiting the provisions of §14.3, the Banks
and the Administrative Agent hereby agree that the Administrative Agent shall
not be obliged to make available to any Person any sum which the Administrative
Agent is expecting to receive for the account of that Person until the
Administrative Agent has determined that it has received that sum. The
Administrative Agent may, however, disburse funds prior to determining that the
sums which the Administrative Agent expects to receive have been finally and
unconditionally paid to the Administrative Agent, if the Administrative Agent
wishes to do so. If and to the extent that the Administrative Agent does
disburse funds and it later becomes known that the Administrative Agent did not
then receive a payment in an amount equal to the sum paid out, then any Person
to whom the Administrative Agent made the funds available shall, on demand from
the Administrative Agent, refund to the Administrative Agent the sum paid to
that Person. If, in the opinion of the Administrative Agent, the distribution of
any amount received by it in such capacity hereunder or under the Loan Documents
might involve it in liability, it may refrain from making distribution until its
right to make distribution shall have been adjudicated by a court of competent
jurisdiction. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Administrative Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.

    §14.5.  Documents.

                 §14.5.1. Closing Documentation. For purposes of determining
compliance with the conditions set forth in §9, each Bank that has executed this
Credit Agreement shall be deemed to have consented to, approved or accepted, or
to be satisfied with, each document and matter either sent, or made available,
by the Administrative Agent or the Lead Arranger to such Bank for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to such Bank, unless the
Administrative Agent shall have received notice from such Bank prior to the
Closing Date specifying such Bank's objection thereto and such objection shall
not have been withdrawn by notice to the Administrative Agent to such effect on
or prior to the Closing Date.

                 §14.5.2. Other Documents. The Administrative Agent will forward
to each Bank, promptly after the Administrative Agent's receipt thereof, a copy
of each notice or other document furnished to the Administrative Agent for such
Bank hereunder; 

60

--------------------------------------------------------------------------------

provided, however, that notwithstanding the foregoing, the Administrative Agent
may furnish to the Banks a monthly summary with respect to Letters of Credit
issued hereunder in lieu of copies of the related Letter of Credit Applications.

    §14.6. Non-Reliance on Administrative Agent and Other Banks. Each Bank
represents that it has, independently and without reliance on the Administrative
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own appraisal of the financial condition and
affairs of the Borrowers and decision to enter into this Credit Agreement and
the other Loan Documents and agrees that it will, independently and without
reliance upon the Administrative Agent or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisals and decisions in taking or not taking action under this
Credit Agreement or any other Loan Document. The Administrative Agent shall not
be required to keep informed as to the performance or observance by the
Borrowers of this Credit Agreement, the other Loan Documents or any other
document referred to or provided for herein or therein or by any other Person of
any other agreement or to make inquiry of, or to inspect the properties or books
of, any Person. Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning any person
which may come into the possession of the Administrative Agent or any of its
affiliates. Each Bank shall have access to all documents relating to the
Administrative Agent's performance of its duties hereunder at such Bank's
request. Unless any Bank shall promptly object to any action taken by the
Administrative Agent hereunder (other than actions to which the provisions of
§14.8 are applicable and other than actions which constitute gross negligence or
willful misconduct by the Administrative Agent), such Bank shall conclusively be
presumed to have approved the same.

    §14.7. Resignation or Removal of Administrative Agent. The Administrative
Agent may resign at any time by giving 60 days' prior written notice thereof to
the Banks and the Borrowers. Upon any such resignation, the Banks shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Banks (and, provided
that no Default or Event of Default shall have occurred and be continuing,
approved by the Borrowers, such approval not to be unreasonably withheld) and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent's giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a financial institution having a combined
capital and surplus in excess of $150,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent's resignation, the provisions of this Credit Agreement shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent. Any new Administrative Agent
appointed pursuant to this §14.7 shall immediately issue new Letters of Credit
in place of Letters of Credit previously issued by the Administrative Agent (to
the extent such Letters of Credit are returned by the beneficiaries for purposes
of such exchange).

61

--------------------------------------------------------------------------------

    §14.8. Consents, Amendments, Waivers, Etc. Any consent or approval required
or permitted by this Credit Agreement to be given by the Banks may be given, and
any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrowers of any terms of this Credit
Agreement, the other Loan Documents or such other instrument or the continuance
of any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Borrowers and the written consent of the
Majority Banks, provided however, that the Administrative Agent may, in its
reasonable discretion, release Collateral with an aggregate value of $500,000 or
less in any calendar year. Notwithstanding the foregoing, no amendment, waiver
or consent shall do any of the following unless in writing and signed by the
Borrowers and each of the Banks affected thereby: (a) increase the Commitment of
any Bank or subject any Bank to any additional obligations (other than in
accordance with §2.2.2 hereof), or (b) reduce the principal of or the rate of
interest on the Notes (including, without limitation, interest on overdue
amounts) or any fees payable hereunder; and further, no amendment, waiver or
consent shall do any of the following unless in writing and signed by all of the
Banks: (c) postpone the Maturity Date or any date fixed for any payment in
respect of principal or interest (including, without limitation, interest on
overdue amounts) on the Notes, (d) change the definition of "Majority Banks" or
the percentage of Banks which shall be required for the Banks or any of them to
take any action under the Loan Documents; (e) amend this §14.8; (f) except as
otherwise permitted by the terms of this Credit Agreement, release any
Collateral with an aggregate value exceeding $500,000 in any calendar year or
(g) release any Borrower from its obligations hereunder.

     No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent or any Bank in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. No notice
to or demand upon the Borrowers shall entitle the Borrowers to other or further
notice or demand in similar or other circumstances.

    §14.9. Delinquent Banks. Notwithstanding anything to the contrary contained
in this Credit Agreement or any of the other Loan Documents, any Bank that fails
(i) to make available to the Administrative Agent its pro rata share of any Loan
or to purchase any Letter of Credit Participation or (ii) to comply with the
provisions of §13 with respect to making dispositions and arrangements with the
other Banks, where such Bank's share of any payment received, whether by setoff
or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Banks, in each case as, when and to the full extent
required by the provisions of this Credit Agreement, shall be deemed delinquent
(a "Delinquent Bank") and shall be deemed a Delinquent Bank until such time as
such delinquency is satisfied. A Delinquent Bank shall be deemed to have
assigned any and all payments due to it from the Borrowers, whether on account
of outstanding Loans, Reimbursement Obligations, interest, fees or otherwise, to
the remaining nondelinquent Banks for application to, and reduction of, their
respective pro rata shares of all outstanding Loans and Reimbursement
Obligations. The Delinquent Bank hereby authorizes the Administrative Agent to
distribute such payments to the nondelinquent Banks in proportion to their
respective pro rata shares of all outstanding Loans and Reimbursement
Obligations. A Delinquent Bank shall be deemed to have satisfied in full

62

--------------------------------------------------------------------------------

a delinquency when and if, as a result of application of the assigned payments
to all outstanding Loans and Reimbursement Obligations of the nondelinquent
Banks, the Banks' respective pro rata shares of all outstanding Loans and
Reimbursement Obligations have returned to those in effect immediately prior to
such delinquency and without giving effect to the nonpayment causing such
delinquency.

   §14.10. Syndication Agent. The Syndication Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Credit Agreement
other than those applicable to all Banks as such. Without limiting the
foregoing, the Syndication Agent shall not have or be deemed to have any
fiduciary relationship with any Bank. Each Bank acknowledges that it has not
relied, and will not rely, on the Syndication Agent in deciding to enter into
this Credit Agreement or not taking any action hereunder.

    §15. EXPENSES AND INDEMNIFICATION.

    §15.1. Expenses. Whether or not the transactions contemplated herein shall
be consummated, the Borrowers agree to pay (a) the reasonable costs of producing
and reproducing this Credit Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) any taxes (including any
interest and penalties in respect thereto) payable by the Administrative Agent
or any of the Banks (other than taxes based upon the Administrative Agent's or
any Bank's net income) on or with respect to the transactions contemplated by
this Credit Agreement (the Borrowers hereby agreeing to indemnify the
Administrative Agent and each Bank with respect thereto), (c) the reasonable
fees, expenses and disbursements of counsel to the Administrative Agent incurred
in connection with the preparation, syndication, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, any amendments, modifications, approvals, consents or
waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full in cash of all of the Obligations or pursuant to any terms of
such Loan Document providing for such cancellation, (d) the reasonable fees,
expenses and disbursements of the Administrative Agent, the Lead Arranger, or
any of their affiliates incurred by the Administrative Agent, the Lead Arranger,
or such affiliate in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, including all title insurance premiums and surveyor,
engineering and appraisal charges, (e) all reasonable out-of-pocket expenses
(including without limitation reasonable attorneys' fees and costs, which
attorneys may be employees of any Bank or the Administrative Agent, and
reasonable consulting, accounting, appraisal, investment banking and similar
professional fees and charges) incurred by any Bank or the Administrative Agent
in connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrowers or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or under any of the other Loan Documents,
in any way related to any Bank's or the Administrative Agent's relationship with
the Borrowers and (f) all reasonable fees, expenses and disbursements of the
Administrative Agent incurred in connection with UCC searches and UCC filings.

     §15.2. Indemnification. The Borrowers agree to indemnify and hold harmless
the Administrative Agent, the Lead Arranger, the Banks and each of their
respective affiliates, shareholders, officers, directors, employees and
Administrative Agents from and against any and all claims, actions and suits
whether groundless or otherwise, and 

63

--------------------------------------------------------------------------------

from and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of this Credit Agreement or any of the other
Loan Documents or the transactions contemplated hereby including, without
limitation, (a) any actual or proposed use by the Borrowers of the proceeds of
any of the Loans or Letters of Credit, (b) the Borrowers entering into or
performing this Credit Agreement or any of the other Loan Documents or (c) with
respect to the Borrowers and their respective properties and assets, the
violation of any Environmental Law, the presence, disposal, escape, seepage,
leakage, spillage, discharge, emission, release or threatened release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding. In
litigation, or the preparation therefor, the Banks and the Administrative Agent,
the Lead Arranger, and their affiliates shall be entitled to select their own
counsel and, in addition to the foregoing indemnity, the Borrowers agree to pay
promptly the reasonable fees and expenses of such counsel. If, and to the extent
that the obligations of the Borrowers under this §15.2 are unenforceable for any
reason, the Borrowers hereby agree to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law.

     §15.3. Survival. The covenants contained in this §15 shall survive payment
(including payment in connection with an assignment under §17) or satisfaction
in full of all other Obligations.

     §16. SURVIVAL OF COVENANTS, ETC. Unless otherwise stated herein, all
covenants, agreements, representations and warranties made herein, in the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Borrowers pursuant hereto shall be deemed to have been relied upon by the
Banks and the Administrative Agent, notwithstanding any investigation heretofore
or hereafter made by any of them, and shall survive the making by the Banks of
the Loans and the issuance, extension or renewal of any Letters of Credit, as
herein contemplated, and shall continue in full force and effect so long as any
amount due under this Credit Agreement, any Letter of Credit or the Notes
remains outstanding and unpaid or any Bank has any obligation to make any Loans
or issue any Letters of Credit hereunder. All statements contained in any
certificate or other paper delivered by or on behalf of the Borrowers pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrowers hereunder.

     §17. ASSIGNMENT AND PARTICIPATION. It is understood and agreed that each
Bank shall have the right to assign at any time all or a portion of its
Commitment and interests in the risk relating to any Loans and outstanding
Letters of Credit hereunder in an amount equal to or greater than $2,500,000
(which assignment shall be of an equal percentage of such Bank's Commitment, the
Revolving Credit Loans and outstanding Letters of Credit) to Eligible Assignees
with the prior written consent of the Administrative Agent and, unless a Default
or an Event of Default shall have occurred and be continuing, the Borrowers,
which approvals shall not be unreasonably withheld or delayed. It is further
agreed that each Eligible Assignee which executes and delivers to the Banks and
the Borrowers an Assignment and Acceptance in substantially the form of Exhibit
F (an "Assignment and Acceptance") shall, on the date specified in 

64

--------------------------------------------------------------------------------

such Assignment and Acceptance, become a party to this Credit Agreement and the
other Loan Documents for all purposes of this Credit Agreement and the other
Loan Documents, and its Commitment shall be as set forth in such Assignment and
Acceptance. Upon the execution and delivery of such Assignment and Acceptance
and payment by the assigning bank of an assignment fee in the amount of $3,500
to the Administrative Agent, (a) the Borrowers shall issue to such Eligible
Assignee a Revolving Credit Note in the amount of such Eligible Assignee's
Commitment dated the Closing Date or such other date as may be specified by the
Administrative Agent and otherwise completed in substantially the form of
Exhibit A hereto and, to the extent any assigning Bank has retained a portion of
its obligations hereunder, a replacement Revolving Credit Note to the assigning
Bank; (b) the Administrative Agent shall distribute to the Borrowers, the Banks
and such Eligible Assignee a schedule reflecting such changes; (c) this Credit
Agreement shall be appropriately amended to reflect (i) the status of such
Eligible Assignee as a party hereto and (ii) the status and rights of the Banks
and Administrative Agent hereunder; and (d) the Borrowers shall take such action
as the Administrative Agent may reasonably request to perfect any security
interests in favor of the Banks, including any Eligible Assignee which becomes a
party to this Credit Agreement. It is understood and agreed that each Bank shall
have the right to sell participations to one or more banks or other entities in
all or a portion of such Bank's rights and obligations under this Credit
Agreement and the other Loan Documents. The documents evidencing any such
participation may provide that, except with the consent of the participant party
thereto, such Bank will not consent to (A) the reduction in or forgiveness of
the stated principal of or rate of interest on or Commitment Fee with respect to
the portion of any Loan subject to such participation or assignment, (B) the
extension or postponement of any stated date fixed for payment of principal or
interest or Commitment Fee with respect to the portion of any Loan subject to
such participation or assignment, or (C) the waiver or reduction of any right to
indemnification of such Bank hereunder. The Borrowers also agree that each
participant shall be entitled to the benefits of Sections 4.4, 4.8 and 4.10 with
respect to its participation as if it were a Bank. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 13 as
though it were a Bank, provided such participant agrees to be subject to the
terms thereof as though it were a Bank. A participant shall not be entitled to
receive any greater payment under Section 4.4, 4.8 or 4.10 than the applicable
Bank would have been entitled to receive with respect to the participation sold
to such participant. Notwithstanding the foregoing, no syndication or
participation shall operate to increase the Total Commitment hereunder or
otherwise alter the substantive terms of this Credit Agreement, except as
contemplated under §2.2.2. Anything contained in this §17 to the contrary
notwithstanding, any Bank may at any time pledge all or any portion of its
interest and rights under this Credit Agreement (including all or any portion of
its Notes) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof
shall release the pledgor Bank from its obligations hereunder or under any of
the other Loan Documents.

     §18. PARTIES IN INTEREST. All the terms of this Credit Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto and
thereto; provided that the Borrowers shall not assign or transfer their rights
hereunder without the prior written consent of each Bank.

65

--------------------------------------------------------------------------------

     §19. NOTICES, ETC. Except as otherwise expressly provided in this Credit
Agreement, all notices and other communications made or required to be given
pursuant to this Credit Agreement or the other Loan Documents shall be in
writing and shall be delivered in hand, mailed by United States first-class
mail, postage prepaid, or sent by telex or facsimile and confirmed by letter,
addressed as follows:

    (a)    if to the Borrowers, at Waste Connections, Inc., 620 Coolidge Drive,
Suite 350, Folsom, California 95630-3155, Attention: Steven F. Bouck, Executive
Vice President and Chief Financial Officer, telephone number 916-608-8200, fax
number 916-351-5607;

    (b)    if to the Administrative Agent or Fleet, at 100 Federal Street,
Boston, Massachusetts 02110, Attention: Timothy M. Laurion, Managing Director,
telephone number 617-434-9689, telecopy number 617-434-2160; 

    or such other address for notice as shall have last been furnished in
writing to the Person giving the notice.

    Any such notice or demand shall be deemed to have been duly given or made
and to have become effective (a) if delivered by hand to a responsible officer
of the party to which it is directed, at the time of the receipt thereof by such
officer, (b) if sent by registered or certified first-class mail, postage
prepaid, five Business Days after the posting thereof, (c) if sent by telex or
cable, at the time of the dispatch thereof, if in normal business hours in the
country of receipt, or otherwise at the opening of business on the following
Business Day, and (d) if sent by facsimile, when transmitted, confirmation
received.

    §20. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

             §20.1. Sharing of Information with Section 20 Subsidiary. The
Borrowers acknowledge that from time to time financial advisory, investment
banking and other services may be offered or provided to the Borrowers, in
connection with this Credit Agreement or otherwise, by a Section 20 Subsidiary.
The Borrowers hereby authorize (a) such Section 20 Subsidiary to share with the
Administrative Agent and each Bank any information delivered to such Section 20
Subsidiary by the Borrowers, and (b) the Administrative Agent and each Bank to
share with such Section 20 Subsidiary any information delivered to the
Administrative Agent or such Bank by the Borrowers pursuant to this Credit
Agreement, or in connection with the decision of such Bank to enter into this
Credit Agreement; it being understood, in each case, that any such Section 20
Subsidiary receiving such information shall be bound by the confidentiality
provisions of this Credit Agreement. Such authorization shall survive the
payment and satisfaction in full of all of the Obligations.

             §20.2. Confidentiality. Each of the Banks and the Administrative
Agent agrees, on behalf of itself and each of their affiliates, directors,
officers, employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by the
Borrowers pursuant to this Credit Agreement that is identified by such Person as
being confidential at the time the same is delivered to the Banks or the 

66

--------------------------------------------------------------------------------

Administrative Agent, provided that nothing herein shall limit the disclosure of
any such information (a) after such information shall have become public other
than through a violation of this §20, (b) to the extent required by statute,
rule, regulation or judicial process, (c) to counsel for any of the Banks or
the Administrative Agent, (d) to bank examiners or any other regulatory
authority having jurisdiction over any Bank or the Administrative Agent, or to
auditors or accountants, (e) to the Administrative Agent, any Bank or any
Section 20 Subsidiary, (f) in connection with any litigation to which any one or
more of the Banks, the Administrative Agent or any Section 20 Subsidiary is a
party, or in connection with the enforcement of rights or remedies hereunder or
under any other Loan Document, (g) to a subsidiary or affiliate of such Bank as
provided in §20.1 or (h) to any assignee or participant (or prospective assignee
or participant) so long as such assignee or participant agrees to be bound by
the provisions of this §20.

             §20.3. Prior Notification. Unless specifically prohibited by
applicable law or court order, each of the Banks and the Administrative Agent
shall, prior to disclosure thereof, notify the Borrowers of any request for
disclosure of any such non-public information by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Bank by such governmental agency)
or pursuant to legal process.

             §20.4. Other. In no event shall any Bank or the Administrative
Agent be obligated or required to return any materials furnished to it or any
Section 20 Subsidiary by the Borrowers. The obligations of each Bank under this
§20 shall supersede and replace the obligations of such Bank under any
confidentiality letter in respect of this financing signed and delivered by such
Bank to the Borrowers prior to the date hereof and shall be binding upon any
assignee of, or purchaser of any participation in, any interest in any of the
Loans or Reimbursement Obligations from any Bank.

     §21. MISCELLANEOUS. The rights and remedies herein expressed are cumulative
and not exclusive of any other rights which the Banks or Administrative Agent
would otherwise have. The captions in this Credit Agreement are for convenience
of reference only and shall not define or limit the provisions hereof. This
Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

     §22. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §14.8. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or omission on the part of the Administrative Agent or any
Bank in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Borrowers shall entitle the
Borrowers to other or further notice or demand in similar or other
circumstances.

67

--------------------------------------------------------------------------------

     §23. WAIVER OF JURY TRIAL. EACH BORROWER HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH BORROWER
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE BORROWERS (a) CERTIFY THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT
OR ATTORNEY OF ANY BANK OR THE ADMINISTRATIVE AGENT HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH BANK OR THE ADMINISTRATIVE AGENT WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (b) ACKNOWLEDGE THAT
THE ADMINISTRATIVE AGENT AND THE BANKS HAVE BEEN INDUCED TO ENTER INTO THIS
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE A PARTY BECAUSE
OF, AMONG OTHER THINGS, THE BORROWERS' WAIVERS AND CERTIFICATIONS CONTAINED
HEREIN.

     §24. GOVERNING LAW. This Credit Agreement and each of the other Loan
Documents are contracts under the laws of the Commonwealth of Massachusetts and
shall for all purposes be construed in accordance with and governed by the laws
of said commonwealth (excluding the laws applicable to conflicts or choice of
law). The Borrowers consent to the jurisdiction of any of the federal or state
courts located in the Commonwealth of Massachusetts in connection with any suit
to enforce the rights of any Bank or the Administrative Agent under this Credit
Agreement or any of the other Loan Documents.

     §25. SEVERABILITY. The provisions of this Credit Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.

68

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have duly executed this Credit
Agreement under seal as of the date first set forth above.

THE BORROWERS:
WASTE CONNECTIONS, INC.
WASTE CONNECTIONS OF WASHINGTON, INC. 
MADERA DISPOSAL SYSTEMS, INC.
WASTE CONNECTIONS OF WYOMING, INC. 
WASTE CONNECTIONS OF UTAH, INC. 
WASTE CONNECTIONS OF OKLAHOMA, INC. 
RED CARPET LANDFILL, INC.
ARROW SANITARY SERVICE, INC. 
CURRY TRANSFER & RECYCLING, INC. 
WASTE CONNECTIONS OF NEBRASKA, INC. 
COLUMBIA SANITARY SERVICE, INC. 
MORELAND SANITARY SERVICE, INC. 
AMADOR DISPOSAL SERVICE, INC. 
CITY SANITATION, INC.
BUTLER COUNTY LANDFILL, INC. 
ROCHE & SONS, INC.
MURREY'S DISPOSAL COMPANY, INC. 
AMERICAN DISPOSAL COMPANY, INC. 
D.M. DISPOSAL CO., INC.
TACOMA RECYCLING COMPANY, INC. 
WASTE CONNECTIONS OF MINNESOTA, INC. 
MANAGEMENT ENVIRONMENTAL NATIONAL, INC. 
RH FINANCIAL CORPORATION
KINGSBURG DISPOSAL SERVICE, INC. 
SUPERIOR REFUSE REMOVAL CORPORATION 
SALINA WASTE SYSTEMS, INC.
MAMMOTH DISPOSAL COMPANY 
G & P DEVELOPMENT, INC. 
NEBRASKA ECOLOGY SYSTEMS, INC. 
REFUSE REMOVAL, INC.
WASTE CONNECTIONS OF IOWA, INC. 
NOVAK ENTERPRISES, INC.
WASTE CONNECTIONS OF TEXAS, INC. 
CAMINO REAL ENVIRONMENTAL CENTER, INC. 
WASTE CONNECTIONS OF COLORADO, INC.

By:  

--------------------------------------------------------------------------------

Ronald J. Mittelstaedt 
President

    

69

--------------------------------------------------------------------------------

DENVER REGIONAL LANDFILL, INC. 
NOBLES COUNTY LANDFILL, INC.
SWEET HOME SANITATION SERVICE
WASTE CONNECTIONS TRANSPORTATION COMPANY, INC. 
COOK'S WASTEPAPER & RECYCLING, INC.
FINNEY COUNTY LANDFILL, INC.
WASTE CONNECTIONS OF NEW MEXICO, INC. 
WASTE CONNECTIONS OF MONTANA, INC. 
OKLAHOMA CITY WASTE DISPOSAL, INC.

By:  

--------------------------------------------------------------------------------

  Ronald J. Mittelstaedt   President

COLUMBIA RESOURCE CO., L.P.     By:  Management Environmental National, Inc.,  
its General Partner By:  

--------------------------------------------------------------------------------

  Ronald J. Mittelstaedt   President

FINLEY-BUTTES LIMITED PARTNERSHIP     By:  Management Environmental National,
Inc.,   its General Partner By:  

--------------------------------------------------------------------------------

  Ronald J. Mittelstaedt   President

REPUBLIC SERVICES OF OREGON I, LLC     By: Arrow Sanitary Service, Inc.   its
Manager By:  

--------------------------------------------------------------------------------

  Ronald J. Mittelstaedt   President

EL PASO DISPOSAL, L.P.     By: Waste Connections of Texas, Inc.   its General
Partner By:  

--------------------------------------------------------------------------------

  Ronald J. Mittelstaedt   President

70

--------------------------------------------------------------------------------

THE LENDERS:
FLEET NATIONAL BANK
(f/k/a BankBoston, N.A.), 
    individually and as Agent

By:

--------------------------------------------------------------------------------

Timothy M. Laurion, Managing Director

71

--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.

By:

--------------------------------------------------------------------------------

Name:
Title:

72

--------------------------------------------------------------------------------

COMERICA BANK — CALIFORNIA

By:

--------------------------------------------------------------------------------

Name:
Title:

73

--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

By:

--------------------------------------------------------------------------------

Name:
Title:

74

--------------------------------------------------------------------------------

CITY NATIONAL BANK

By:

--------------------------------------------------------------------------------

Name:
Title:

75

--------------------------------------------------------------------------------

FIRST BANK OF CALIFORNIA

By:

--------------------------------------------------------------------------------

Name:
Title:

76

--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:

--------------------------------------------------------------------------------

Name:
Title:

77

--------------------------------------------------------------------------------

BANKERS TRUST COMPANY

By:

--------------------------------------------------------------------------------

Name:
Title:

78

--------------------------------------------------------------------------------

CHASE BANK OF TEXAS

By:

--------------------------------------------------------------------------------

Name:
Title:

79

--------------------------------------------------------------------------------

CIBC INC., as Lender

By:

--------------------------------------------------------------------------------

Name:
Title:

80

--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

By:

--------------------------------------------------------------------------------

Name:
Title:

81

--------------------------------------------------------------------------------

GUARANTY FEDERAL BANK, F.S.B.

By:

--------------------------------------------------------------------------------

Name:
Title:

82

--------------------------------------------------------------------------------